 



Exhibit 10.1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
  X    
IN RE DORAL FINANCIAL CORPORATION
  :    
SECURITIES LITIGATION
  :   05 MD 1706 (RO)
 
  :    
This Document Relates to ALL ACTIONS, including:
  :    
 
  :    
Consolidated Class Action Complaint (05-md-1706;
  :    
05-cv-4014; 05-cv-4026; 05-cv-4074; 05-cv-4077;
  :    
05-cv-4087; 05-cv-4098; 05-cv-4113; 05-cv-4141;
  :    
05-cv-4233; 05-cv-4250; 05-cv-4294; 05-cv-4413;
  :    
05-cv-4973; 05-cv-5212; 05-cv-5213; 05-cv-9298;
  :    
05-cv-9299; 05-cv-5565);
  :    
 
  :    
Gavov v. Levis, 05-cv-5248;
  :    
 
  :    
Freeborn v. Levis, 05-cv-5250;
  :    
 
  :    
Rosenbaum Capital, LLC v. Levis, 05-cv-5486;
  :    
 
  :    
Corwin v. Levis, 06-cv-7711;
  :    
 
  :    
Fox v. Levis, 07-cv-3252; and
  :    
 
  :    
Jordan v. Doral Financial Corp, 05-cv-8882.
  :    
 
  :    
 
  X    

STIPULATION AND AGREEMENT OF PARTIAL SETTLEMENT
     This Stipulation and Agreement of Partial Settlement (the “Stipulation”) is
entered into among (i) the Lead Plaintiff,1 the Named Plaintiffs, and the Class,
(ii) the Lead Derivative Plaintiff and the Shareholders, and (iii) the Settling
Defendants, all by and through the undersigned attorneys.
     This Stipulation is intended by the Parties to fully and finally
compromise, resolve, discharge, and settle the Released Claims subject to the
terms and conditions set forth below.
 

1   Except where stated otherwise, all capitalized terms are defined in
Section 1 of this Stipulation.

 



--------------------------------------------------------------------------------



 



     WHEREAS:
The Litigation
     A. On June 10, 2005, Lead Derivative Plaintiff filed a Derivative Complaint
in this Court on behalf of Doral, which is named as a nominal party only,
against the Settling Derivative Defendants. The Derivative Complaint charged
some of the Settling Derivative Defendants with, inter alia, breach of fiduciary
duty.
     B. On October 31, 2005, and thereafter, the actions listed in the caption
of this Stipulation were transferred to, or filed in, the Court, along with
other related actions pursuant to an Order of the Judicial Panel on Multi
District Litigation, under the Master File No. 05 MD 1706. Pursuant to a
December 15, 2005 Order of the Court (Owen, J.), the actions listed in the
caption of this Stipulation were consolidated.
     C. On February 8, 2006, the Court appointed Lead Plaintiff. The Court
further approved the appointment of the law firm of Lerach Coughlin Stoia Geller
Rudman & Robbins LLP as Lead Counsel for plaintiffs in the Class Action.
     D. On April 27, 2006, the Court appointed Lead Derivative Plaintiff. The
Court further approved the appointment of William B. Federman of Federman &
Sherwood as Lead Derivative Counsel for plaintiffs in the Derivative Actions.
     E. On June 22, 2006, Lead Plaintiff and Named Plaintiffs filed a
Consolidated Class Action Complaint (the “Complaint”). The Complaint names the
Settling Class Defendants, A. Brean Murray, David R. Levis, and
PricewaterhouseCoopers LLP as defendants. The Complaint charged the Settling
Class Defendants with violations of Sections 10(b) and 20(a) of the Securities
Exchange Act of 1934.

2



--------------------------------------------------------------------------------



 



     F. On September 15, 2006, the Settling Class Defendants filed motions to
dismiss the Complaint. Lead Plaintiff and Named Plaintiffs filed oppositions to
the motions to dismiss on November 13, 2006. Reply briefs on those motions have
not yet been submitted.
     G. In their oppositions to the motions to dismiss, Lead Plaintiff and Named
Plaintiffs indicated that they would voluntarily dismiss their claims against A.
Brean Murray and David R. Levis.
     H. Prior to the completion of briefing on the motions to dismiss, Lead
Plaintiff, Named Plaintiffs, and certain of the Settling Class Defendants agreed
to pursue mediation and selected the Settlement Mediator. Lead Plaintiff, Named
Plaintiffs, and the Settling Class Defendants then entered into extensive
negotiations under the supervision of the Settlement Mediator. The mediation
spanned more than five (5) months and included numerous full day sessions.
During the mediation, Doral provided Lead Plaintiff with extensive and detailed
information regarding Doral’s financial condition and the regulatory issues
facing the company.
     I. Lead Derivative Counsel separately made demand on the Settling
Derivative Defendants in the Derivative Action. The Parties had extensive
negotiations and thereafter coordinated negotiations of the separate actions
which resulted in the settlement described herein.
     J. Lead Counsel have conducted an extensive investigation relating to the
allegations pertaining to each defendant in the Class Action, including the
Settling Class Defendants, the alleged damages suffered by the Class and the
defenses asserted by the defendants in the Class Action, including the Settling
Class Defendants. In connection therewith, Lead Counsel reviewed and extensively
analyzed, with the assistance of their financial

3



--------------------------------------------------------------------------------



 



expert, Doral’s financial statements and the Company’s ability to pay any money
to settle the Class Action, and, with the assistance of a regulatory expert,
investigated the regulatory risks facing the Company and the ability of the
Settling Defendants to access the assets of Doral’s banking subsidiaries.
     K. Lead Plaintiff, Named Plaintiffs, Lead Counsel, Lead Derivative
Plaintiff, and Lead Derivative Counsel believe that the proceedings described
above provide an adequate and satisfactory basis for the Settlement described
herein.
Benefits of the Settlement to the Class
     L. Lead Plaintiff, Named Plaintiffs, and Lead Counsel believe that the
Settlement provides an excellent monetary recovery for the Class Members based
on the Settling Class Defendants’ ability to pay, as well as on the claims
asserted, the evidence developed and the damages that might be proven against
the Settling Class Defendants in the Class Action.
     M. Lead Derivative Plaintiff and Lead Derivative Counsel also believe that
the Settlement confers substantial benefits upon Doral and the Shareholders.
     N. Lead Plaintiff, Named Plaintiffs, and Lead Counsel further recognize and
acknowledge the expense and length of continued proceedings necessary to
prosecute the Class Action against the Settling Class Defendants through trial
and appeals. They have also considered the uncertain outcome and the risk of any
litigation, especially in complex litigation such as this Class Action, the
difficulties and delays inherent in any such litigation, and Doral’s limited
ability to pay. Specifically, Lead Plaintiff, Named Plaintiff and Lead Counsel
considered Doral’s imminent bond payment deadline, and the necessity for Doral
to refinance that debt payment in order to fund the Settlement. They are also
mindful that the motions to dismiss filed by the Settling Class Defendants
remain pending before the Court. They are further mindful of

4



--------------------------------------------------------------------------------



 



the inherent problems of proof and possible defenses to the federal securities
law violations and other claims asserted and therefore believe that it is
desirable that the Released Claims be fully and finally compromised, settled,
and resolved with prejudice and enjoined as set forth herein. Based upon their
evaluation, Lead Plaintiff, Named Plaintiffs, and Lead Counsel have determined
that the Settlement set forth in this Stipulation is fair, reasonable, and
adequate and in the best interests of the Lead Plaintiff, Named Plaintiffs, and
the Class Members, and that it confers substantial benefits upon the
Class Members. Further, based upon their evaluation, Lead Derivative Plaintiff
and Lead Derivative Counsel have determined that the Settlement is fair,
reasonable, and adequate and in the best interests of Lead Derivative Plaintiff,
Doral, and the Shareholders, and that it confers substantial benefits upon the
Shareholders.
     O. The Settling Defendants deny that they have committed any act or
omission giving rise to any liability and/or violation of law, and state that
they are entering into this Settlement solely to eliminate the uncertainties,
burden, and expense of further protracted litigation. The Parties further agree
that neither the Stipulation, nor the Settlement, nor any of their terms, nor
any press release or other statement or report by the Parties or by others
concerning this Stipulation or the Settlement or their terms, shall constitute
an admission or finding of wrongful conduct, acts, or omissions on the part of
any Released Party, or be admissible as evidence of any such wrongful act or
omission in any proceeding, including but not limited to litigation,
arbitration, and administrative proceedings, for any purpose whatsoever. The
Stipulation, the Settlement, and the Judgment may be used in such proceedings as
may be necessary to consummate or enforce the Stipulation, the Settlement, or
the Judgment.
     NOW, THEREFORE, IT IS HEREBY STIPULATED, CONSENTED TO, AND AGREED, by
(i) Lead Plaintiff and Named Plaintiffs, for themselves and on behalf of the

5



--------------------------------------------------------------------------------



 



Class Members, (ii) Lead Derivative Plaintiff, for itself and on behalf of the
Shareholders and derivatively on behalf of Doral, and (iii) the Settling
Defendants, that subject to the approval of the Court, the Class Action shall be
settled, compromised, and dismissed as to the Parties, A. Brean Murray, and
David R. Levis, on the merits and with prejudice, and the Released Claims shall
be finally and fully compromised, settled, and dismissed as to the Released
Parties, in the manner and upon the terms and conditions hereafter set forth:
Definitions
     1. The following capitalized terms, used in this Stipulation, shall have
the meanings specified below:
     (a) “Administrator” means the Court-appointed notice and claims
administrator.
     (b) “Authorized Claimant” means any Class Member who submits a Proof of
Claim that is allowed pursuant to the terms of this Stipulation.
     (c) “Claims” means any and all claims, demands, rights, liabilities, causes
of action, suits, matters, and issues of every nature and description
(including, but not limited to, direct action claims against the Insurers, and
Unknown Claims), whether under federal, state, or other law, and whether
suspected or unsuspected, contingent or non-contingent, and whether or not
concealed or hidden, which now exist, or heretofore have existed upon any theory
of law or equity now existing or coming into existence in the future, including,
but not limited to, conduct which is negligent, reckless, intentional, with or
without malice, or a breach of any duty, law or rule.
     (d) “Class” means all persons who purchased or otherwise acquired Doral
securities from March 15, 2000, through August 15, 2006, inclusive, excluding
Doral, the

6



--------------------------------------------------------------------------------



 



Individual Defendants, any immediate family member of the Individual Defendants,
any entity in which any Individual Defendant has or had a controlling interest,
any other defendant in the Class Action or any entity which, at any time during
the Class Period, was a parent or subsidiary of, or which was controlled by,
such defendant, and the officers, directors, affiliates, legal representatives,
heirs, predecessors, successors, and assigns of such defendants. The Class
includes Persons who acquired shares of Doral stock by any method, including but
not limited to in the secondary market, in exchange for shares of acquired
companies pursuant to a registration statement, or through the exercise of
options including options acquired pursuant to employee stock plans, if any,
Persons who acquired debt securities of Doral in the secondary market or
pursuant to a registration statement, and Persons who beneficially acquired
securities of Doral not held in such persons’ names, and who were injured
thereby. If any more expansive class is hereafter certified by the Court in this
action, then “Class” as used herein shall mean that more expansive class.
     (e) “Class Action” means the action reflected by the Complaint as well as
each of the following actions, consolidated by Order of the Court dated
December 15, 2005: Finn v. Doral, 05-cv-4014; Faverman v. Doral, 05-cv-4026;
Simons v. Doral, 05-cv-4074; Grobler v. Doral, 05-cv-4077; Galaxy Electronics
Corp. v. Doral, 05-cv-4087; Orchinik v. Doral, 05-cv-4098; Bernie v. Doral,
05-cv-4113; Vu v. Doral, 05-cv-4141; Faith v. Doral, 05-cv-4233; Borger v.
Doral, 05-cv-4250; Lapat v. Doral, 05-cv-4294; Scheiner v. Doral, 05-cv-4413;
Barich v. Doral, 05-cv-4973; Janicek v. Doral, 05-cv-5212; Gagov v. Doral,
05-cv-5213; Deerfield Beach Non-Uniformed Municipal Employees Retirement Plan,
05-cv-9298; Garcia-Flores v. Doral, 05-cv-9299; Argent Classic Convertible
Arbitrage Fund (Bermuda) Ltd. v. Doral, 05-cv-5565.

7



--------------------------------------------------------------------------------



 



     (f) “Class Member” means a member of the Class who does not submit a
timely, completed, and executed request for exclusion, substantially in the form
required by the Notices attached hereto as Exhibits B and C or as otherwise
approved by the Court, thereby opting out of the Class.
     (g) “Class Period” means the period beginning March 15, 2000, to August 15,
2006, inclusive.
     (h) “Complaint” means the Consolidated Amended Class Action Complaint dated
June 22, 2006.
     (i) “Counsel for Doral” means Cleary Gottlieb Steen & Hamilton LLP.
     (j) “Court” means the United States District Court for the Southern
District of New York.
     (k) “Defendant Released Parties” is as defined in paragraph 1(rr)(i).
     (l) “Defendant Releasees” is as defined in paragraph 1(rr)(i).
     (m) “Derivative Actions” means the following actions now pending before the
Court as part of In re Doral Financial Corporation Securities Litigation, 05 MD
1706 (RO): Gavov v. Levis, 05-cv-5248; Freeborn v. Levis, 05-cv-5250; Rosenbaum
Capital, LLC v. Levis, 05-cv-5486; Corwin v. Levis, 06-cv-7711; and Fox v.
Levis, 07-3252.
     (n) “Derivative Action Settlement Amount” means one million dollars
($1,000,000) in cash, separate from the Doral Settlement Amount and the
Individual Defendants Settlement Amount.
     (o) “Doral” means Doral Financial Corporation.
     (p) “Doral Settlement Amount” means one hundred twenty-eight million
dollars ($128,000,000) in cash, plus simple interest at the rate of five percent
(5%) per annum

8



--------------------------------------------------------------------------------



 



from the later of May 1, 2007 and ten days after execution of this Stipulation,
until the deposit of such amount into the Settlement Accounts.
     (q) “Effective Date” means the first day following the date on which the
Judgment is finally affirmed on appeal and/or is no longer subject to appeal or
certiorari, and the time for any petition for reargument, appeal, or review, by
certiorari or otherwise, has expired.
     (r) “Escrow Agent” is defined as Lerach Coughlin Stoia Geller Rudman &
Robbins, LLP, or its successor(s).
     (s) “Fairness Hearing” is as defined in paragraph 4(d).
     (t) “Individual Defendants” means David Levis, Sr., Salomón Levis, Zoila
Levis, Ricardo Melendez, Richard F. Bonini, Edgar M. Cullman, Jr., Mario Levis,
Efraim Kier, Harold D. Vicente, John B. Hughes, and Peter A. Hoffman.
     (u) “Individual Defendants Settlement Amount” means one million dollars
($1,000,000) in cash or Doral stock (such stock valued as of the closing market
price on the last trading day before the execution of this Agreement), plus
simple interest at the rate of five percent (5%) per annum from the later of
May 1, 2007 and ten days after execution of this Stipulation, until the deposit
of such amount into the Settlement Accounts.
     (v) “Insurers” means Federal Insurance Company, ACE Insurance Company, and
Universal Insurance Group with respect to Policy Numbers 7022-8851, DO-0845, and
EL 940-00002, respectively.
     (w) “Judgment” means the judgment to be entered in the Class Action and the
Derivative Actions pursuant to paragraph 6, below.
     (x) “Lead Counsel” means the law firm of Lerach Coughlin Stoia Geller
Rudman & Robbins LLP.

9



--------------------------------------------------------------------------------



 



     (y) “Lead Derivative Action” means the action titled Rosenbaum Capital, LLC
v. Levis, 05-cv-5486, now pending before the Court as part of In re Doral
Financial Corporation Securities Litigation, 05 MD 1706 (RO).
     (z) “Lead Derivative Counsel” means William B. Federman of the law firm of
Federman & Sherwood.
     (aa) “Lead Derivative Plaintiff” means Rosenbaum Capital, LLC.
     (bb) “Lead Plaintiff” means West Virginia Investment Management Board.
     (cc) “Named Plaintiffs” means Angel A. Burckhart and Administración de
Compensaciones por Accidentes de Automóviles.
     (dd) “Net Settlement Fund” means the Settlement Fund less any applicable
taxes, attorneys’ fees, expert fees, costs, and expenses, including those
associated with notice to the Class and administration of the Settlement,
approved by the Court.
     (ee) “Non-Settling Defendant” means PricewaterhouseCoopers LLP.
     (ff) “Notice and Administration Fund” means the fund consisting of two
hundred fifty thousand dollars ($250,000) advanced by Doral to Lead Plaintiff to
be used by Lead Counsel to pay the costs of notifying the Class, soliciting the
filing of Proofs of Claim by Class Members, assisting Class Members in making
their Proofs of Claim, and otherwise administering the Settlement on behalf of
the Class. The $250,000 in the Notice and Administration Fund is part of, and
not in addition to, the Settlement Amounts to be paid by the Settling
Defendants.
     (gg) “Parties” means the Plaintiffs and the Settling Defendants; “Party”
means any one of the Parties.

10



--------------------------------------------------------------------------------



 



     (hh) “Person” means any individual, corporation, partnership, association,
affiliate, joint stock company, estate, trust, unincorporated association,
entity, government, and any political subdivision thereof or any other type of
business or legal entity.
     (ii) “Plaintiff Releasees” is as defined in paragraph 1(rr)(ii).
     (jj) “Plaintiffs” means the Lead Plaintiff, the Named Plaintiffs, the
Class, the Lead Derivative Plaintiff, and the Shareholders, collectively.
     (kk) “Plan of Allocation” means any plan or formula of allocation of the
Net Settlement Fund, which plan or formula shall be proposed by Lead Plaintiff
to be approved by the Court upon notice to the Class, or such other Plan of
Allocation as the Court shall approve, whereby the Net Settlement Fund shall in
the future be distributed to Authorized Claimants.
     (ll) “Preliminary Approval Order” means the Order that Lead Plaintiff and
the Settling Defendants will seek from the Court, as described in paragraph 4,
below. Entry of a “Preliminary Approval Order” shall constitute preliminary
approval of the Settlement.
     (mm) “Proof of Claim” means the submission to be made by Class Members, on
the Proof of Claim and Release form, which shall be agreed upon by the Parties
or as may be required by the Court.
     (nn) “Recognized Claim” is as defined in the Plan of Allocation, as set
forth in Exhibit B.
     (oo) “Refinancing Transaction(s)” means one or more transactions through
which Doral obtains outside financing during 2007 to meet its liquidity and
capital needs, including the repayment of its $625 million floating rate senior
notes that mature on July 20, 2007, the payment of the Doral Settlement Amount,
and to meet certain other working capital and contractual needs of the holding
company.

11



--------------------------------------------------------------------------------



 



     (pp) “Refinancing Transaction Effective Date” means the date on which the
Refinancing Transaction(s) has (have) closed and been fully funded, as called
for by the applicable agreements and transaction documents with respect thereto.
     (qq) “Released Claims” means:
     (i) with respect to the Defendant Released Parties, the release by Lead
Plaintiff, the Named Plaintiffs, Lead Derivative Plaintiff, the Shareholders,
and all Class Members of all Claims asserted by or that could have been asserted
by or on behalf of Plaintiffs, any Class Member, any Shareholder, or Doral,
including, but not limited to, in the Class Action or Derivative Actions,
against the Defendant Released Parties, including without limitation (x) all
Claims directly or indirectly arising out of or relating to investments
(including, but not limited to, purchases, sales, exercises, and decisions to
hold) held at any time, or from time to time, during the Class Period in
securities issued by Doral, and/or in options or derivative instruments (to the
extent issued by or on behalf of Doral) based in whole or in part on the value
of securities issued by Doral; (y) all Claims arising out of or relating to any
statements made or issued during the Class Period by any of the Defendant
Released Parties concerning Doral, or which arise out of or relate in any way to
any disclosures, registration statements or other statements by Doral, or by any
of the Defendant Released Parties concerning Doral; and (z) all Claims by or on
behalf of Lead Derivative Plaintiff, any Shareholder, or Doral of negligence,
gross negligence, professional negligence, breach of duty of care, breach of
duty of loyalty, breach of duty of candor, fraud, breach of fiduciary duty,
mismanagement, corporate waste, malpractice, breach of contract, negligent
misrepresentation, violations of state or federal statutes, rules, or
regulations, including without limitation all Claims arising out

12



--------------------------------------------------------------------------------



 



of or relating in any way to the Refinancing Transaction(s). Nothing in this
Stipulation shall be construed to limit the right of any Class Member to recover
from any fund established by the United States Securities and Exchange
Commission (the “SEC”) pursuant to the settlement between Doral and the SEC
announced on September 19, 2006.
     (ii) with respect to Lead Plaintiff, the Named Plaintiffs, all other
Class Members, Lead Derivative Plaintiff, and all other Shareholders, the
release by the Settling Defendants of the Plaintiff Releasees from any claims
relating to the institution or prosecution of the Class Action or Lead
Derivative Action.
     (rr) “Released Parties” means:
     (i) with respect to the Settling Defendants and Insurers: (w) Doral, its
past, present and future subsidiaries, divisions, and affiliates, the Individual
Defendants, Settling Derivative Defendants, A. Brean Murray, and David R. Levis,
and their respective immediate family members; (x) the present and former
employees, officers and directors of each of the foregoing; (y) the present and
former attorneys, accountants, auditors, advisors, trustees, administrators,
fiduciaries, consultants, representatives, insurers, including but not limited
to the Insurers, and agents of each of the foregoing; and (z) the predecessors,
heirs, successors, and assigns of each of the foregoing (all the foregoing
together, the “Defendant Releasees”), and any Person or entity which is or was
related to or affiliated with any Defendant Releasee or in which any Defendant
Releasee has or had a controlling interest, and the present and former
employees, officers and directors, attorneys, accountants, auditors, advisors,
trustees, administrators, fiduciaries, consultants, representatives, insurers,
and agents of each of them (all, with the Defendant

13



--------------------------------------------------------------------------------



 



Releasees, the “Defendant Released Parties”). However, the terms “Defendant
Releasees” and “Defendant Released Parties” shall not include the Non-Settling
Defendant; and
     (ii) with respect to Plaintiffs: (w) the Lead Plaintiff, Named Plaintiffs,
all other Class Members, the Lead Derivative Plaintiff, and all other
Shareholders, their respective past, present and future parents, subsidiaries,
divisions, affiliates, transferees, and assigns; (x) the present and former
legal representatives, employees, officers and directors of each of the
foregoing; (y) the present and former attorneys, accountants, auditors,
advisors, trustees, administrators, executors, fiduciaries, consultants,
representatives, insurers, and agents of each of the foregoing; and (z) the
predecessors, heirs, successors, and assigns of each of the foregoing (together,
the “Plaintiff Releasees”), any Person or entity in which any Plaintiff Releasee
has or had a controlling interest or which is or was related to or affiliated
with any Plaintiff Releasee, and any Person or entity making claims (now or in
the future) through or on behalf of any Plaintiff Releasee. However, the term
“Plaintiff Releasees” shall not include the Non-Settling Defendant.
     (ss) “Settlement” means the settlement of the Class Action and the
Derivative Actions as set forth in this Stipulation, including without
limitation the Settlement Amounts and the provision for the Released Claims and
the Released Parties as contained herein, between and among (i) Lead Plaintiff
and Named Plaintiffs, on behalf of themselves and the Class Members, (ii) Lead
Derivative Plaintiff, on behalf of itself and the Shareholders and derivatively
on behalf of Doral, and (iii) the Settling Defendants,.

14



--------------------------------------------------------------------------------



 



     (tt) “Settlement Accounts” means the bank accounts maintained by the Escrow
Agent into which the Settlement Fund shall be deposited.
     (uu) “Settlement Amounts” means the Doral Settlement Amount, the Derivative
Action Settlement Amount, and the Individual Defendants Settlement Amount,
together.
     (vv) “Settlement Fund” means the Settlement Amounts less the Notice and
Administration Fund.
     (ww) “Settlement Mediator” means Hon. Daniel Weinstein (ret.).
     (xx) “Settling Class Defendants” means Doral Financial Corporation, Salomón
Levis, David Levis, Sr., Zoila Levis, Ricardo Melendez, Richard F. Bonini, Edgar
M. Cullman, Jr., Mario Levis, Efraim Kier, Harold D. Vicente, John B. Hughes,
and Peter A. Hoffman.
     (yy) “Settling Derivative Defendants” means Salomón Levis, Richard F.
Bonini, Mario Levis, Zoila Levis, Fernando Rivera Munich, Ricardo Melendez,
David Levis, Sr., Edgar Cullman, Jr., John L. Ernst, Efraim Kier, Harold D.
Vicente, Peter A. Hoffman, and John B. Hughes.
     (zz) “Settling Defendants” means the Settling Class Defendants and the
Settling Derivative Defendants, collectively.
     (aaa) “Shareholder” means any direct or beneficial holder of Doral common
stock or preferred stock as of March 15, 2000 to present.
     (bbb) Supplemental Agreement” is as defined in paragraph 14.
     (ccc) “Tax Expense” is as defined in paragraph 12.
     (ddd) “Taxes” is as defined in paragraph 11.

15



--------------------------------------------------------------------------------



 



     (eee) “Unknown Claims” means any and all Claims and any and all facts
relating to such Claims that any Lead Plaintiff, Named Plaintiff, Class Member,
Lead Derivative Plaintiff, or Shareholder does not know of or suspect to exist
in his, her, or its favor at the time of the release of the Defendant Released
Parties which, if known by him, her, or it might have affected his, her, or its
Settlement with and release of the Defendant Released Parties, or might have
affected his, her, or its decision not to object to this Settlement or not to
exclude himself, herself, or itself from the Class, and without regard to the
subsequent discovery or existence of such different or additional facts.
Submission of the Settlement to Court for Approval
     2. Within ten (10) business days after execution of the Stipulation, Lead
Plaintiff, Lead Derivative Plaintiff, and the Settling Defendants shall apply to
the Court for preliminary approval of the Settlement and for the scheduling of a
hearing for consideration of final approval of the Settlement, approval of the
Plan of Allocation (or to direct the later consideration of the Plan of
Allocation), and in Lead Counsel, Lead Plaintiff, Lead Derivative Counsel, and
Lead Derivative Plaintiff’s discretion, (an) application(s) for an award of
attorneys’ fees and expenses. The Parties and their counsel shall use their best
efforts to obtain final court approval of the Settlement as necessary to
effectuate its terms.
     3. The Parties have agreed upon the following documents to be submitted to
the Court for its consideration along with this Stipulation: Proposed
Preliminary Approval Order (Exhibit A); Notice of Pendency and Proposed Partial
Settlement of Class Action and Proposed Settlement of Derivative Actions
(Exhibit B); Summary Notice of Proposed Partial Settlement of Class Action and
Proposed Settlement of Derivative Actions (Exhibit C); Proof of Claim and

16



--------------------------------------------------------------------------------



 



Release (Exhibit D); Proposed Judgment Dismissing Claims Against the Settling
Defendants (Exhibit E).
     4. The Parties shall jointly apply to the Court for entry of the
Preliminary Approval Order, substantially in the form attached hereto as
Exhibit A:
     (a) preliminarily certifying the Class exclusively for settlement purposes;
     (b) preliminarily finding for settlement purposes that the Lead Derivative
Action was properly brought as a shareholder derivative action and that Lead
Derivative Plaintiff fairly and adequately represents the interests of
shareholders similarly situated in enforcing the rights of Doral;
     (c) preliminarily approving the Settlement;
     (d) setting a hearing (the “Fairness Hearing”), upon notice to the Class
and the Shareholders, to: (i) consider whether the Settlement should be approved
as fair, reasonable, and adequate to the Class Members and Shareholders, and
dismissing the claims of Lead Plaintiff, the Named Plaintiffs, all
Class Members, Lead Derivative Plaintiff, and all Shareholders against the
Settling Defendants, A. Brean Murray, and David R. Levis, as set forth in this
Stipulation, on the merits and with prejudice; (ii) consider whether the Plan of
Allocation is fair and reasonable and should be approved (or to direct the later
consideration of the Plan of Allocation); and (iii) consider Lead Counsel and
Lead Derivative Counsel’s application(s), if any, for an award of attorneys’
fees and payment of costs and expenses;
     (e) setting the method of giving notice of the Settlement to the Class and
Shareholders;
     (f) approving the form of notice (“Notice”) attached hereto as Exhibit B;

17



--------------------------------------------------------------------------------



 



     (g) approving the summary form of notice (“Summary Notice”) attached hereto
as Exhibit C;
     (h) approving the Proof of Claim and Release form attached hereto as
Exhibit D;
     (i) setting a period of time during which members of the Class and
Shareholders may serve written objections to the Settlement or to the
application for attorneys’ fees and expenses;
     (j) enjoining the prosecution of any Claim that is subject to the release
and dismissal contemplated by this Settlement by any Class Member or
Shareholder;
     (k) enjoining the prosecution of any Claim by the Non-Settling Defendant
for contractual or other indemnity or contribution against any Defendant
Released Party or Parties, based upon the Released Claims, whether as claims,
cross-claims, counterclaims, or third-party claims, whether asserted in the
Complaint, in this Court, in any federal or state court, or in any other court,
arbitration proceeding, administrative agency, or other forum in the United
States or elsewhere;
     (l) enjoining the prosecution of any Claim by any Defendant Released Party
or Parties for contractual or other indemnity or contribution against the
Non-Settling Defendant, based upon the Released Claims, whether as claims,
cross-claims, counterclaims, or third-party claims, whether asserted in the
Complaint, in this Court, in any federal or state court, or in any other court,
arbitration proceeding, administrative agency, or other forum in the United
States or elsewhere; and
     (m) setting a period of time during which Class Members must file Proofs of
Claim in order to participate in the distribution of the Net Settlement Fund.

18



--------------------------------------------------------------------------------



 



     5. The Parties hereby stipulate to certification of the Class, pursuant to
Rule 23(b)(3) of the Federal Rules of Civil Procedure, solely for the purposes
of this Stipulation and Settlement.
     6. At the Fairness Hearing, the Parties shall jointly request entry of a
Judgment, substantially in the form attached hereto as Exhibit E, the entry of
which is a condition of this Stipulation and Settlement:
     (a) approving finally the Settlement as fair, reasonable, and adequate,
within the meaning of Rules 23 and 23.1 of the Federal Rules of Civil Procedure
and other applicable law, and directing its consummation pursuant to its terms;
     (b) confirming certification of the Class solely for purposes of this
Stipulation and the Settlement, and finding that each element for certification
of the Class is met, for these limited purposes;
     (c) dismissing the Class Action, all of the claims asserted by the
Class Members in the Complaint, the Derivative Actions, and all of the claims
asserted by the Shareholders in the Derivative Actions, each as to the Settling
Defendants without costs and with prejudice, and releasing the Released Claims
as against each of the Released Parties;
     (d) finding that the Complaint, and the complaints filed by Lead Plaintiff,
the Named Plaintiffs, and the Lead Derivative Plaintiff in the actions listed in
the caption of this Stipulation, were filed on a good faith basis in accordance
with the Private Securities Litigation Reform Act of 1995 and Rule 11 of the
Federal Rules of Civil Procedure;
     (e) permanently barring and enjoining the institution and prosecution, by
Lead Plaintiff, the Named Plaintiffs, other Class Members, Lead Derivative
Plaintiff, and other Shareholders, of any Claim against the Defendant Released
Parties in any federal or state court,

19



--------------------------------------------------------------------------------



 



or in any other court, arbitration proceeding, administrative agency, or other
forum in the United States or elsewhere asserting any Released Claim;
     (f) reserving jurisdiction over the Class Action and the Derivative
Actions, including all further proceedings concerning the administration,
consummation, and enforcement of this Settlement;
     (g) permanently barring, enjoining, and finally discharging all Claims as
provided for in paragraph 23 of this Stipulation; and
     (h) containing such other and further provisions consistent with the terms
of this Settlement to which the Parties hereto expressly consent in writing.
     7. At the Fairness Hearing, Lead Plaintiff may also request entry of an
Order approving the Plan of Allocation, consistent with prior notice sent to the
Class, or ordering later consideration of the Plan of Allocation. The Plan of
Allocation proposed, or to be proposed, by Lead Plaintiff is not a part of the
Stipulation and is to be considered by the Court separately from the Court’s
consideration of the fairness, reasonableness, and adequacy of the Settlement.
The Plan of Allocation is not a necessary term of this Stipulation and it is not
a condition of this Stipulation that any particular Plan of Allocation be
approved. Any decision by the Court concerning the Plan of Allocation shall not
affect the validity, enforceability, or finality of this Stipulation and
Settlement, and any modification of the Plan of Allocation by the Court shall
not provide any of the Parties with the right to terminate the Settlement or
impose an obligation on the Settling Defendants to increase the consideration
paid in connection with the Settlement. Any order or proceedings relating to a
request for approval of the Plan of Allocation, or any appeal from any order
relating thereto or reversal or modification thereof, shall not operate to

20



--------------------------------------------------------------------------------



 



terminate the Settlement or affect or delay the effectiveness or finality of the
Judgment and the release of the Released Claims.
     8. At the Fairness Hearing, Lead Counsel and Lead Derivative Counsel may
also request entry of an Order approving Lead Counsel and Lead Derivative
Counsel’s application(s) for an award of attorneys’ fees and expenses,
consistent with the notice sent to members of the Class and Shareholders in
connection with this Settlement. Any award of attorneys’ fees and expenses to
Lead Counsel and Lead Derivative Counsel shall be paid exclusively from the
Settlement Fund. In no event shall the Settling Defendants otherwise be
obligated to pay for such attorneys’ fees and expenses. The attorneys’ fees,
expenses and costs, including the fees of experts and consultants, as awarded by
the Court, shall be payable to Lead Counsel and Lead Derivative Counsel from the
Settlement Fund, as ordered, immediately after the Court executes an order
awarding such fees and expenses, notwithstanding any objection thereto, and,
even if there is an appeal thereof, subject to the joint and several obligation
of Lead Counsel and Lead Derivative Counsel to make appropriate refund
repayments to the Settlement Fund as more particularly set forth below. In the
event that the Effective Date does not occur, or the Judgment or the order
making the fee and expense award is reversed or modified, or the Stipulation is
terminated, and in the event that any fee and expense award has been paid to any
extent, then Lead Counsel and Lead Derivative Counsel shall, within ten
(10) business days from receiving notice from the Counsel for Doral or from a
court of appropriate jurisdiction, refund to the Settlement Fund, any fees,
expenses, and costs previously paid or otherwise transferred to them from the
Settlement Fund plus interest thereon at the same rate as earned on the
Settlement Fund, (a) in the full amount if the Effective Date does not occur or
the Stipulation is terminated, or (b) in such other amount corresponding to that
portion of any fee and expense award that is

21



--------------------------------------------------------------------------------



 



reversed or modified. Lead Counsel and Lead Derivative Counsel, as a condition
of receiving such fees and expenses, on behalf of themselves and each of their
partners and/or shareholders, agree that the law firms and their partners and/or
shareholders are subject to the jurisdiction of the Court for the purpose of
enforcing the provisions of this paragraph. Without limitation, each such law
firm and its partners and/or shareholders agree that the Court may, upon
application of the Settling Defendants or any interested Party on notice to Lead
Counsel and Lead Derivative Counsel, summarily issue orders, including but not
limited to judgments and attachment orders, and may make appropriate findings of
or sanctions for contempt, against them or any of them should such law firm fail
timely to repay such fees and expenses. The disposition of Lead Counsel and Lead
Derivative Counsel’s application(s) for an award of attorneys’ fees and
reimbursement of expenses is not a material term of this Stipulation, and it is
not a condition of this Stipulation that such application be granted. Any
disapproval or modification of the application for an award of attorneys’ fees
and reimbursement of expenses by the Court, and/or the failure of Lead Counsel
and/or Lead Derivative Counsel to make such reimbursement, shall not affect the
enforceability of the Stipulation, provide any of the Parties with the right to
terminate the Settlement, or impose an obligation on the Settling Defendants to
increase the compensation paid in connection with the Settlement. The Settling
Defendants take no position as to the reasonableness of any application for
attorneys’ fees and costs made by Lead Counsel and Lead Derivative Counsel.
Settlement Consideration
     9. In consideration for the full and complete settlement of the
Class Action and the Released Claims, (i) on behalf of Doral and the Settling
Class Defendants, the Board of Directors of Doral shall adopt by resolution or
otherwise the list of corporate governance

22



--------------------------------------------------------------------------------



 



enhancements set forth in Schedule 1 hereto, subject to the conditions set forth
in Schedule 1 hereto, (ii) Doral shall pay to Lead Plaintiff, for the benefit of
the Class, the Doral Settlement Amount, and (iii) one or more of the Individual
Defendants shall pay to Lead Plaintiff, for the benefit of the Class, the
Individual Defendants Settlement Amount, as follows:
     (a) Assuming the approval of the Court for payment of this sum to Lead
Counsel for purposes of the Notice and Administration Fund, Doral agrees to
advance two hundred fifty thousand dollars ($250,000) of the Doral Settlement
Amount, in an account identified in writing by Lead Counsel, within five
(5) business days of the later of the entry of the Preliminary Approval Order or
the identification of the account by Lead Counsel, to be used by Lead Counsel to
pay the costs of notifying the Class, soliciting the filing of Proofs of Claim
by Class Members, assisting Class Members in making their Proofs of Claim, and
otherwise administering the Settlement on behalf of the Class. Prior to the
Effective Date, Lead Counsel shall provide Counsel for Doral, upon request,
appropriate documentation of all such costs incurred in connection with
providing notice of the Settlement to the Class and for other administrative
expenses. No costs of notice to Shareholders, except as specifically provided in
paragraph 10 of the proposed Preliminary Approval Order attached as Exhibit A,
shall be paid from the Notice and Administration Fund.
     (b) Within ten (10) days of the later of (a) the Effective Date and (b) the
Refinancing Transaction Effective Date, the Settling Class Defendants shall
cause to be paid into the Settlement Accounts the Settlement Fund, except that
the Derivative Action Settlement Amount shall be paid in consideration for the
full and complete settlement of the Derivative Actions as set forth in paragraph
10, below.

23



--------------------------------------------------------------------------------



 



     10. In consideration for the full and complete settlement of the Released
Claims and the Derivative Actions, on behalf of Doral and the Settling
Derivative Defendants, (a) the Board of Directors of Doral shall adopt by
resolution or otherwise the list of corporate governance enhancements set forth
in Schedule 1 hereto, subject to the conditions set forth in Schedule 1 hereto,
and (b) within ten (10) days of the later of (i) the Effective Date and (ii) the
Refinancing Transaction Effective Date, Doral shall pay into the Settlement
Accounts the Derivative Action Settlement Amount, which amount shall be used
from the Settlement Fund exclusively to pay any and all attorneys’ fees and
expenses awarded to Lead Derivative Counsel as contemplated in paragraph 8,
above. No portion of the Doral Settlement Amount or the Individual Defendants
Settlement Amount shall be used to pay the costs of notice to Shareholders,
except as specifically provided in paragraph 10 of the proposed Preliminary
Approval Order attached as Exhibit A, or to pay an award of attorneys’ fees and
expenses to Lead Derivative Counsel.
     11. The Settlement Fund shall be deposited into interest-earning Settlement
Accounts designated by Lead Counsel, and all interest accruing thereon shall be
deemed to be in the custody of the Court and will remain subject to the
jurisdiction of the Court until such time as it is distributed to Authorized
Claimants.
     (a) The Escrow Agent shall invest the Settlement Fund deposited pursuant to
paragraphs 9 and 10 hereof in instruments backed by the full faith and credit of
the United States Government or fully insured by the United States Government or
an agency thereof and shall reinvest the proceeds of these investments as they
mature in similar instruments at their then-current market rates. The Escrow
Agent shall bear all risks related to investment of the Settlement Fund.

24



--------------------------------------------------------------------------------



 



     (b) The Escrow Agent is authorized and empowered to: (i) select and appoint
one or more investment advisors or managers with full power and authority to buy
and sell short term United States Agency or Treasury Securities (and such other
types of investments that may later be authorized by the Court by written order)
on a discretionary basis for the Settlement Fund and/or Notice and
Administration Fund; (ii) remove investment advisors or managers, and appoint
others in its place; (iii) pay to the persons to be so employed such
commissions, salaries, wages, fees or other compensation as the Escrow Agent
shall see fit, by deduction from the Settlement Fund and/or Notice and
Administration Fund or by any other matter; and (iv) enter into such agreements
as may be necessary or convenient to carry out the foregoing.
     (c) The Parties agree to treat the Settlement Fund as a Qualified
Settlement Fund within the meaning of Treasury Regulation § 1.468B-1, and the
Administrator shall be responsible for filing tax returns for the Settlement
Accounts and paying from the Settlement Accounts any taxes, including any
interest or penalties thereon (the “Taxes”), owed with respect to such
Settlement Account. In addition, the Administrator, as required, shall do all
things that are necessary or advisable to carry out the provisions of this
paragraph.
     12. All Taxes arising with respect to the income earned by the Settlement
Fund, including any Taxes or Tax consequences that may be imposed upon the
Settling Defendants with respect to any income earned by the Settlement Fund for
any period during which the Settlement Fund does not qualify as a “qualified
settlement fund” for federal or state income tax purposes and any expenses and
costs incurred in connection with the payment of Taxes pursuant to this
paragraph (including without limitation, expenses of tax attorneys and/or
accountants and mailing, administration, and distribution costs, expenses
relating to the filing or the failure to file all necessary or advisable tax
returns and Taxes imposed on amounts payable

25



--------------------------------------------------------------------------------



 



by or on behalf of the Settling Defendants pursuant to this paragraph 12 (the
“Tax Expenses”)), shall be paid out of the Settlement Fund. The Administrator
shall timely and properly file all informational and other tax returns necessary
or advisable with respect to the Settlement Fund and the distributions and
payments therefrom, including, without limitation, the tax returns described in
Treas. Reg. § 1.468B-2(k), and to the extent applicable, Treas. Reg., §
1.468B-2(l). Such tax returns shall be consistent with the terms herein and in
all events shall reflect that all Taxes on the income earned by the Settlement
Fund shall be paid out of the Settlement Fund. The Administrator shall also
timely pay Taxes and Tax Expenses out of the Settlement Fund, and is authorized
to withdraw, without prior order of the Court, from the Settlement Accounts
amounts necessary to pay Taxes and Tax Expenses. The Settling Defendants shall
not have any responsibility or liability for the Taxes, the Tax Expenses, and/or
the acts or omissions of Lead Counsel or their agents, as described herein, nor
shall any Tax or Tax Expense result in any increase of the Settlement Amounts.
     13. This is not a claims-made settlement. As of the Effective Date (or, if
later, the Refinancing Transaction Effective Date), the Settling Defendants
shall not have any right to the return of the Settlement Fund or any portion
thereof irrespective of the number of Proofs of Claim filed, the collective
amount of losses of Authorized Claimants, the percentage of recovery of losses,
or the amounts to be paid to Authorized Claimants from the Settlement Fund. Each
Authorized Claimant shall be allocated a pro rata share of the Net Settlement
Fund based on his or her Recognized Claim compared to the total Recognized
Claims of all Authorized Claimants. The Settling Defendants shall have no
involvement in reviewing or challenging claims. If any funds remain in the Net
Settlement Fund by reason of uncashed checks or otherwise, then, after the
Administrator has made reasonable and diligent efforts to have Class Members who
are

26



--------------------------------------------------------------------------------



 



entitled to participate in the distribution of the Net Settlement Fund cash
their distribution checks, any balance remaining in the Net Settlement Fund one
(1) year after the initial distribution of such funds shall be re-distributed,
after payment of any unpaid costs or fees incurred in administering the Net
Settlement Fund for such re-distribution, to Class Members who have cashed their
checks and who would receive at least $10.00 from such re-distribution. If after
six months after such re-distribution any funds shall remain in the Net
Settlement Fund, then such balance shall be contributed to one or more
non-sectarian, not-for-profit, 501(c)(3) organization(s) designated by Lead
Counsel.
     14. Doral shall have the option to terminate the Settlement in its entirety
in the event that members of the Class who collectively incurred in excess of an
amount of “actual losses” set forth in that letter dated April 25, 2007, from
Lead Counsel to Matthew D. Slater (the “Supplemental Agreement”), with respect
to the Doral Securities choose to opt out of the Class. For purposes of this
paragraph 14, “Doral Securities” means all securities issued by Doral and
outstanding at any time, or from time to time, during the Class Period. The
Supplemental Agreement shall not be filed with the Court, and should there be
any disagreement regarding the interpretation or application of the Supplemental
Agreement, it shall be provided to the Court under seal for an in camera review.
     15. In order to effectuate the provisions of paragraph 14, the schedule
reflected in the Preliminary Approval Order submitted to the Court pursuant to
paragraph 4 shall provide that any Request for Exclusion forms must be
postmarked (or hand delivered) at least twenty-one (21) days prior to the
Fairness Hearing and that within three (3) business days of receipt by the
Administrator of any Request for Exclusion forms, copies of all such forms shall
be provided to Counsel for Doral. Doral may invoke its right to terminate under
paragraph 14

27



--------------------------------------------------------------------------------



 



based on its own calculations; however, Plaintiffs and Doral acknowledge that
the calculations provided for in paragraph 14 constitute material terms of this
Stipulation and Settlement. Accordingly, Lead Counsel and Counsel for Doral will
confer in good faith to perform the calculations required by such paragraph. If
no agreement can be reached by ten (10) days prior to the date set for the
Fairness Hearing, Lead Counsel and Counsel for Doral shall submit their
respective positions to the Settlement Mediator for mediation. In the event they
are not able to resolve their dispute through mediation, Lead Counsel and
Counsel for Doral will submit their respective positions to the Court for
resolution concurrent with the Fairness Hearing, which resolution shall be final
and not appealable.
     16. In the event that the Refinancing Transaction Effective Date does not
occur on or before September 30, 2007, or the Settlement Fund has not been fully
paid into the Settlement Accounts within 30 days of the Refinancing Transaction
Effective Date, Doral or Lead Plaintiff may terminate the Settlement in its
entirety, in which case the provisions of paragraph 31 shall apply.
     17. Doral shall have the option to terminate the Settlement in its entirety
in the event that, prior to 45 days after the Refinancing Transaction Effective
Date, Doral and/or any of its subsidiaries commence a voluntary case under any
applicable bankruptcy, insolvency, or other similar law, or a proceeding is
instituted in a court having jurisdiction seeking a decree or order for relief
with respect to Doral and/or any of its subsidiaries under any bankruptcy,
insolvency, liquidation, reorganization or other similar law.
     18. Under no circumstances will Doral be required to pay more than the
Doral Settlement Amount and the Derivative Action Settlement Amount, or the
Individual Defendants be required to pay more than the Individual Defendants
Settlement Amount pursuant to this

28



--------------------------------------------------------------------------------



 



Stipulation and Settlement, nor shall the Settling Defendants have any liability
or responsibility for the Settlement Amounts after the Settlement Amounts have
been fully paid as set forth in paragraphs 9 and 10, above.
The Notice and Administration Fund
     19. The Notice and Administration Fund consisting of $250,000 advanced by
Doral shall be used by Lead Counsel to pay the costs of notifying the Class and,
only as specifically provided in paragraph 10 of the proposed Preliminary
Approval Order attached as Exhibit A, the Shareholders, soliciting the filing of
Proofs of Claim by Class Members, assisting Class Members in making their Proofs
of Claim, and otherwise administering the Settlement on behalf of the Class. The
$250,000 in the Notice and Administration Fund is part of, and not in addition
to, the Settlement Amounts to be paid by the Settling Defendants.
     20. As of the later of the Effective Date and the Refinancing Transaction
Effective Date, any balance, including interest, then remaining in the Notice
and Administration Fund, less expenses incurred but not yet paid, shall be
deposited into the Settlement Fund. Thereafter, the Escrow Agent shall have the
right to use such portions of the Settlement Fund as are, in their exercise of
reasonable judgment, necessary to carry out the purposes set forth in paragraph
19.
Releases
     21. The Released Claims against each and all of the Released Parties shall
be fully, finally, and forever released, relinquished, discharged, and dismissed
with prejudice and on the merits, without costs to any party, upon entry of the
Judgment. Nothing in this paragraph is intended to release any claims asserted
by the Class against the Non-Settling Defendant.

29



--------------------------------------------------------------------------------



 



     22. With respect to any and all Released Claims, the Parties stipulate and
agree that, upon the Effective Date, the Lead Plaintiff, Named Plaintiffs, Lead
Derivative Plaintiff, and Shareholders shall expressly waive, and each of the
Class Members shall be deemed to have waived and by operation of the Judgment
shall have expressly waived, the provisions, rights, and benefits of California
Civil Code § 1542 and any provisions, rights and benefits conferred by any law
of any state or territory of the United States or principle of common law which
is similar, comparable, or equivalent to California Civil Code § 1542, which
provides:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
The Lead Plaintiff, Named Plaintiffs, Class Members, Lead Derivative Plaintiff,
and Shareholders may hereafter discover facts in addition to or different from
those that any of them now knows or believes to be true with respect to the
subject matter of the Released Claims; however, each Lead Plaintiff, Named
Plaintiff, and Lead Derivative Plaintiff shall expressly, and each Class Member
and Shareholder, upon the Effective Date, shall be deemed to have, and by
operation of the Judgment shall have fully, finally, and forever settled and
released any and all Released Claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to,
conduct which is negligent, reckless, intentional, with or without malice, or a
breach of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts. The Lead Plaintiff, Named
Plaintiff and Lead Derivative Plaintiff acknowledge, and the Class Members and
Shareholders shall be deemed to have acknowledged, and by

30



--------------------------------------------------------------------------------



 



operation of the Judgment shall have acknowledged, that the foregoing waiver was
separately bargained for and a key element of the Settlement of which this
release is a part.
     23. The Judgment shall, as a condition for the Settlement, permanently BAR,
ENJOIN, and RESTRAIN the Non-Settling Defendant, and any other Person currently
or later named as a defendant in the Class Action or Derivative Actions
(including, without limitation, any other Settling Defendant), from commencing,
prosecuting, or asserting any Claim for indemnity or contribution against the
Released Parties (or any other claim against the Defendant Released Parties
where the injury consists of actual or threatened liability to the Plaintiffs,
or any settlement payment to any Plaintiff), based upon the Released Claims,
whether as claims, cross-claims, counterclaims, third-party claims, or
otherwise, whether or not asserted in the Complaint, and whether asserted in
this Court, in any federal or state court, or in any other court, arbitration
proceeding, administrative agency, or other forum in the United States or
elsewhere. The Parties agree that each such barred Person other than a Settling
Defendant shall be entitled to a judgment credit in the amount permitted under
applicable law.
Administration and Distribution of the Settlement Fund
     24. The Escrow Agent or its authorized agents, subject to the supervision,
direction, and approval of the Court, shall administer and calculate the Proofs
of Claim submitted by Class Members and shall oversee distribution of the
Settlement Fund. As part of the Preliminary Approval Order, Lead Plaintiff shall
seek appointment of the Administrator.
     25. The Settlement Fund shall be applied as follows:
     (a) To the extent the Notice and Administration Fund is not otherwise
sufficient to pay such costs, to pay the costs of notifying the Class and
Shareholders, soliciting the filing of Proofs of Claim by Class Members,
assisting Class Members in making their Proofs

31



--------------------------------------------------------------------------------



 



of Claim, and otherwise administering the Settlement on behalf of the Class, and
to pay Settlement Account fees and costs, if any.
     (b) To pay Taxes and Tax Expenses owed by the Settlement Fund.
     (c) Subject to the approval and further order(s) of the Court, to pay to
Lead Counsel and/or Lead Derivative Counsel the amount(s) awarded by the Court
as attorneys’ fees, plus interest, and to pay Lead Counsel and/or Lead
Derivative Counsel the amount(s) awarded as costs and expenses, including fees
of experts and consultants, plus interest, which fee and expense award(s) shall
be allocated at the discretion of Lead Counsel.
     (d) Subject to the approval and further order(s) of the Court, to
distribute the balance of the Net Settlement Fund to Authorized Claimants as
provided in the Plan of Allocation, to be submitted by Lead Plaintiff to the
Court for approval and upon notice to the Class, or as otherwise ordered by the
Court.
     26. In order for a member of the Class to participate in such distribution
of the Net Settlement Fund:
     (a) That member of the Class must be an Authorized Claimant.
     (b) To qualify as an Authorized Claimant a member of the Class must timely
submit a separate Proof of Claim and Release, signed, subject to penalties of
perjury, substantially in the form attached as Exhibit D, and supported by proof
of all purchases or acquisitions and sales of Doral securities during the
Class Period.
     (c) Unless otherwise ordered by this Court, any Class Member who fails to
submit a Proof of Claim and Release within such period as may be established by
this Court shall be forever barred from receiving any payments pursuant to this
Stipulation, but in all other respects will be subject to and bound by the
provisions of this Stipulation and the Judgment.

32



--------------------------------------------------------------------------------



 



     27. The Settling Defendants shall bear no responsibility for the costs,
fees, or expenses described in paragraph 25, above, except with respect to their
obligations to pay the Settlement Amounts as set forth in paragraphs 9 and 10,
above. Neither the Settling Defendants nor their counsel shall have any
responsibility for, interest in, or liability whatsoever with respect to the
Settlement Fund (except for a right of reimbursement as set forth in paragraph
31 below), any Plan of Allocation, the determination, administration, or
calculation of claims, the payment or withholding of taxes, the distribution of
the Net Settlement Fund, or any losses incurred in connection with any such
matters.
     28. Payment from the Net Settlement Fund made pursuant to and in the manner
set forth above shall be deemed conclusive of compliance with this Stipulation
as to all Authorized Claimants.
     29. No Authorized Claimant shall have any claim against Lead Plaintiff,
Named Plaintiffs, the Settling Defendants, the Administrator, the Escrow Agent,
or any of their counsel, based on the distributions made substantially in
accordance with this Stipulation and/or orders of the Court.
Effect of Disapproval, Cancellation, or Termination of Agreement
     30. If the Court does not enter the Judgment substantially in the form
provided for in paragraphs 6 and 23, above, or if the Court enters the Judgment
and appellate review is sought and on such review the entry of Judgment is
modified, then the Parties shall proceed with the settlement under the terms of
the Judgment as it may be modified by the Court or another court on appellate
review, unless any Party who is adversely affected thereby, in its sole
discretion within ten (10) days from the date of the mailing of such ruling to
such Parties, provides written notice to all other Parties hereto of their
objection to so proceeding. Such notice

33



--------------------------------------------------------------------------------



 



may be provided on behalf of Lead Plaintiff, Named Plaintiffs, and the
Class Members by Lead Counsel, and on behalf of Lead Derivative Plaintiff and
the Shareholders by Lead Derivative Counsel. In the event of such objection, or
if the Judgment is vacated or reversed, the Parties shall negotiate in good
faith, including with the assistance of the Settlement Mediator if requested by
any of them, in order to effectuate the purpose of this Stipulation on
substantially the same terms as are contained in this Stipulation (including by
resolving any such objection and/or curing any defect that led to such vacation
or reversal, as applicable), provided, however, that no party shall have any
obligation to agree to any revised settlement under any terms other than
substantially in the form provided and agreed to herein, except to the extent
provided for in paragraphs 7 and 8, relating to the Plan of Allocation, and
award of attorneys’ fees.
     31. In the event this Stipulation is terminated or cancelled or fails to
become effective for any reason, then within ten (10) business days after Lead
Counsel gives written notice to Counsel for Doral, or Counsel for Doral gives
written notice to Lead Counsel, (i) the balance of the Notice and Administration
Fund, less any funds paid therefrom pursuant to paragraph 19 above and less
funds attributable to expenses incurred but not yet paid, (ii) any cash
deposited by the Settling Defendants, or any of them, into the Settlement
Accounts pursuant to paragraphs 9 and 10 hereof, and (iii) any funds received by
Lead Counsel pursuant to paragraph 8 hereof, in all cases including accrued
interest, shall be refunded to the respective depositing Person (which, for ease
of administration, shall be identified by Counsel for Doral). In such event, the
Parties shall be deemed to have reverted nunc pro tunc to their respective
status as of the date and time immediately before the execution of this
Stipulation and they shall proceed in all respects as if this Stipulation and
related orders had not been executed and without prejudice in any way from the
negotiation, fact, or terms of this Settlement.

34



--------------------------------------------------------------------------------



 



Miscellaneous Provisions
     32. All of the exhibits to be attached hereto are incorporated by reference
as though fully set forth herein.
     33. Plaintiffs acknowledge that, given the amount of investigation and
informal discovery taken by them of the Settling Defendants and others to date,
including extensive financial information with respect to Doral, Plaintiffs are
satisfied that an adequate factual record has been established that supports the
Settlement and hereby waive any right to conduct further discovery to assess or
confirm the Settlement. Lead Plaintiff and the Named Plaintiffs retain the right
to pursue discovery of the Settling Defendants, as otherwise permitted by law,
in connection with their prosecution of the Class Action with respect to the
Non-Settling Defendant.
     34. This Stipulation may be amended or modified only by a written
instrument signed by all Parties hereto, or their counsel.
     35. Neither the Stipulation, the Settlement, nor the Judgment, nor any act
performed or document executed pursuant to or in furtherance of the Stipulation,
the Settlement, or the Judgment: (i) is or may be deemed to be or may be used as
an admission or evidence of the validity of any Released Claim or of any
wrongdoing or liability of the Settling Defendants; or (ii) is or may be deemed
to be or may be used as an admission or evidence of any liability, fault, or
omission of the Settling Defendants in any civil, criminal, or administrative
proceeding in any court, arbitration proceeding, administrative agency, or other
forum or tribunal in which the Settling Defendants are or become parties, other
than in such proceedings as may be necessary to consummate or enforce the
Stipulation, the Settlement, or the Judgment. Notwithstanding the foregoing, the
Settling Defendants and/or the Defendant Released Parties may file the
Stipulation and/or the Judgment in any action that may be brought against them
in

35



--------------------------------------------------------------------------------



 



order to support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good faith settlement, judgment bar, or reduction,
or any theory of claim preclusion, issue preclusion, or similar defense or
counterclaim.
     36. The Parties intend the Settlement to be a final and complete resolution
of all disputes and/or Claims asserted or which could be asserted by the
Class Members and Shareholders against the Released Parties with respect to the
Released Claims. Accordingly, the Settling Defendants agree not to assert any
claim under Rule 11 of the Federal Rules of Civil Procedure, or any similar law,
rule, or regulation that the Class Action or Derivative Actions were brought in
bad faith or without a reasonable basis. The Parties to the Stipulation agree
that the amount paid and the other terms of the Settlement were negotiated at
arm’s length and in good faith by the Parties, and reflect a settlement that was
reached voluntarily based upon adequate information and sufficient discovery and
after consultation with experienced legal counsel, and under the supervision of
the Settlement Mediator. The Judgment shall contain a finding that all Parties
and their counsel satisfied the requirements of Rule 11 throughout the course of
the litigation and as to each and every paper filed in the Class Action and the
Derivative Actions.
     37. The Parties agree that the Settlement set forth herein constitutes a
fair, reasonable and adequate resolution of (i) the claims that Lead Plaintiff
and Named Plaintiffs asserted against the Settling Class Defendants in the
Class Action, (ii) the claims that Lead Derivative Plaintiff asserted against
the Settling Derivative Defendants in the Lead Derivative Action or were
otherwise asserted in the Derivative Actions, and (iii) the Released Claims, and
that it promotes the public interest. The Parties further agree that unless
ordered by the Court, they will not publicize, disseminate, refer to, or
otherwise distribute to any third party any

36



--------------------------------------------------------------------------------



 



information regarding the negotiations between the Parties, or any information
or documents they have obtained from the other side in connection with the
Class Action or Derivative Actions, whether the information was obtained through
document or other written discovery, or through depositions, or otherwise.
     38. Except as Lead Counsel, Lead Derivative Counsel, and Counsel for Doral
together may otherwise, in writing, reasonably agree, to the extent permitted by
law all agreements made and orders entered during the course of the Class Action
and Derivative Actions relating to the confidentiality of information shall
survive this Stipulation.
     39. The waiver by one Party of any breach of this Stipulation by any other
Party shall not be deemed (i) a waiver of any other prior or subsequent breach
of this Stipulation or (ii) a waiver by any other Party of such breach or of any
other prior or subsequent breach.
     40. This Stipulation and its exhibits (and, only with respect to the
Plaintiffs and Doral, the Supplemental Agreement) constitute the entire
agreement among the Plaintiffs, on the one hand, and the Settling Defendants, on
the other hand, and no representations, warranties, or inducements have been
made to the Parties concerning this Stipulation or its exhibits (or, only with
respect to the Plaintiffs and Doral, the Supplemental Agreement), other than the
representations, warranties, and covenants contained, referenced, and
memorialized in such documents.
     41. In the event that there exists a conflict or inconsistency between the
terms of this Stipulation and the terms of any exhibit to be attached hereto,
the terms of this Stipulation shall prevail.
     42. This Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument

37



--------------------------------------------------------------------------------



 



provided that counsel for the Parties shall exchange among themselves original
signed counterparts. An executed counterpart transmitted by facsimile shall be
sufficient as an original executed counterpart.
     43. The Parties hereto and their respective counsel of record agree that
they will use their best efforts to obtain all necessary approvals of the Court
and any reviewing appellate court required by this Stipulation.
     44. Each counsel signing this Stipulation represents that such counsel has
authority to sign this Stipulation on behalf of his or her identified clients.
     45. This Stipulation shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto, including any and all
Released Parties and any corporation, partnership, or other entity into or with
which any Party hereto may merge, consolidate, or reorganize.
     46. Notices required by this Stipulation shall be submitted either by any
form of overnight mail or in person to:
LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP
Samuel H. Rudman
Russell J. Gunyan
Mark S. Reich
58 South Service Road, Suite 200
Melville, NY 11747
Tel: 631-367-7100
Fax: 631-367-1173
Patrick J. Coughlin
Ellen Gusikoff Stewart
655 West Broadway, Suite 1900
San Diego, CA 92101
Tel: 619-231-1058
Fax: 619-231-7423

38



--------------------------------------------------------------------------------



 



COUNSEL FOR LEAD PLAINTIFF, NAMED PLAINTIFFS, AND THE CLASS
FEDERMAN & SHERWOOD
William B. Federman
10205 North Pennsylvania Avenue
Oklahoma City, Oklahoma 73120
Tel: 405-235-1560
Fax: 405-239-2112
COUNSEL FOR LEAD DERIVATIVE PLAINTIFF AND THE SHAREHOLDERS
CLEARY GOTTLIEB STEEN & HAMILTON LLP
Matthew D. Slater
2000 Pennsylvania Ave., N.W.
Washington, D.C. 20006
Tel: 202-974-1500
Fax: 202-974-1999
Breon S. Peace
One Liberty Plaza
New York, NY 10006
Tel: 212-225-2000
Fax: 212-225-3999
COUNSEL FOR DEFENDANTS DORAL FINANCIAL CORP., EDGAR M. CULLMAN, JR., EFRAIM
KIER, HAROLD D. VICENTE, RICHARD F. BONINI, JOHN L. ERNST, AND FERNANDO RIVERA
MUNICH
SIDLEY AUSTIN LLP
Barry W. Rashkover
Lynn A. Dummett
787 Seventh Avenue
New York, NY 10019
Tel: 212-839-5300
Fax: 212-839-5599
Thomas C. Green
1501 K Street, N.W.
Washington, D.C. 20005
Tel: 202-736-8000

39



--------------------------------------------------------------------------------



 



COUNSEL FOR DEFENDANT SALOMóN LEVIS
GREENBERG TRAURIG, P.A.
Jeffrey B. Sklaroff
200 Park Avenue
New York, NY 10166
Tel: 212-801-9200
Fax: 212-801-6400
Jesús E. Cuza-Abdala
401 East Las Olas Boulevard
Suite 2000
Fort Lauderdale, FL 33301
Tel: 954-765-0500
Fax: 954-765-1477
COUNSEL FOR DEFENDANTS DAVID LEVIS, SR. AND MARIO S. LEVIS
WILLKIE FARR & GALLAGHER LLP
Michael R. Young
Kelly M. Hnatt
787 Seventh Avenue
New York, NY 10019
Tel: 212-728-8000
Fax: 212-728-8111
COUNSEL FOR DEFENDANT RICARDO MELENDEZ
SKADDEN, ARPS, SLATE, MEAGER & FLOM LLP
Edward J. Yodowitz
Michael M. Mitchell
Gary J. Hacker
Four Times Square
New York, NY 10036
Tel: 212-735-3000
Fax: 212-735-2000
COUNSEL FOR DEFENDANTS PETER A. HOFFMAN AND JOHN B. HUGHES

40



--------------------------------------------------------------------------------



 



MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO, P.C.
Seth R. Goldman
Chrysler Center
666 Third Avenue
New York, NY 10017
Tel: 212-692-6845
Fax: 212-983-3115
REICHARD & ESCALERA
Rafael Escalera-Rodriguez
P.O. Box 364148
San Juan, PR 00936-4148
Tel: 787-777-8888
Fax: 787-765-4225
COUNSEL FOR DEFENDANT ZOILA LEVIS
     47. Except for attorney notes, pleadings, and other Court submissions,
Plaintiffs agree to return to Counsel for Doral all discovery obtained from the
Settling Defendants within thirty (30) days after all the claims in the
Class Action have been settled, tried to final judgment, or otherwise resolved
against all defendants.
     48. This Stipulation shall be governed by and construed in accordance with
the laws of the State of New York, without regard to choice of law principles,
to the extent that federal law does not apply. The Court shall retain
jurisdiction over actions or proceedings based upon, including the enforcement
of, this Stipulation or any of its terms. All parties to this Stipulation shall
be subject to the jurisdiction of the Court for all purposes related to this
Stipulation.
Dated: April 27, 2007

41



--------------------------------------------------------------------------------



 



LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP
 
Samuel H. Rudman (SR-7957)
Russell J. Gunyan (RG-4724)
Mark S. Reich (MR-4166)
58 South Service Road, Suite 200
Melville, NY 11747
Tel: 631-367-7100
Fax: 631-367-1173
Patrick J. Coughlin
Ellen Gusikoff Stewart
655 West Broadway, Suite 1900
San Diego, CA 92101
Tel: 619-231-1058
Fax: 619-231-7423
Counsel for Lead Plaintiff, Named Plaintiffs, and the Class

42



--------------------------------------------------------------------------------



 



FEDERMAN & SHERWOOD
 
William B. Federman (WF-9124)
10205 North Pennsylvania Avenue
Oklahoma City, Oklahoma 73120
Tel: 405-235-1560
Fax: 405-239-2112
Counsel for Lead Derivative Plaintiff and the Shareholders
CLEARY GOTTLIEB STEEN & HAMILTON LLP
 
Matthew D. Slater (MS-5416)
2000 Pennsylvania Ave., N.W.
Washington, D.C. 20006
Tel: 202-974-1500
Fax: 202-974-1999

Breon S. Peace (BP-8872)
One Liberty Plaza
New York, NY 10006
Tel: 212-225-2000
Fax: 212-225-3999
Counsel for Defendants Doral Financial Corp., Edgar M. Cullman, Jr., Efraim
Kier, Harold D. Vicente, Richard F. Bonini, John L. Ernst, and Fernando Rivera
Munich

43



--------------------------------------------------------------------------------



 



SIDLEY AUSTIN LLP
 
Barry W. Rashkover (BR-6413)
Lynn A. Dummett (LD-2717)
787 Seventh Avenue
New York, NY 10019
Tel: 212-839-5300
Fax: 212-839-5599

Thomas C. Green
1501 K Street, N.W.
Washington, D.C. 20005
Tel: 202-736-8000
Counsel for Defendant Salomón Levis
GREENBERG TRAURIG, P.A.
 
Jeffrey B. Sklaroff (JS-4427)
200 Park Avenue
New York, NY 10166
Tel: 212-801-9200
Fax: 212-801-6400

Jesús E. Cuza-Abdala
401 East Las Olas Boulevard
Suite 2000
Fort Lauderdale, FL 33301
Tel: 954-765-0500
Fax: 954-765-1477
Counsel for Defendants David Levis, Sr. and Mario S. Levis

44



--------------------------------------------------------------------------------



 



 
WILLKIE FARR & GALLAGHER LLP

 
Michael R. Young (MY-3041)
Kelly M. Hnatt (KH-6894)
787 Seventh Avenue
New York, NY 10019
Tel: 212-728-8000
Fax: 212-728-8111
Counsel for Defendant Ricardo Melendez
SKADDEN, ARPS, SLATE, MEAGER & FLOM LLP
 

 
Edward J. Yodowitz (EY-8372)
Michael M. Mitchell (MM-6310)
Gary J. Hacker (GH-7883)
Four Times Square
New York, NY 10036
Tel: 212-735-3000
Fax: 212-735-2000


Counsel for Defendants Peter A. Hoffman and John B. Hughes

45



--------------------------------------------------------------------------------



 



 
MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO, P.C.

 

 
Seth R. Goldman (SG-2452)
Chrysler Center
666 Third Avenue
New York, NY 10017
Tel: 212-692-6845
Fax: 212-983-3115

REICHARD & ESCALERA
Rafael Escalera-Rodriguez
P.O. Box 364148
San Juan, PR 00936-4148
Tel: 787-777-8888
Fax: 787-765-4225

Counsel for Defendant Zoila Levis

46



--------------------------------------------------------------------------------



 



Exhibits

     
Schedule 1
  Corporate Governance Settlement Term Sheet
 
   
Exhibit A
  Proposed Preliminary Approval Order
 
   
Exhibit B
  Notice of Pendency and Proposed Partial Settlement of Class Action
 
   
Exhibit C
  Summary Notice of Proposed Partial Settlement of Class Action
 
   
Exhibit D
  Proof of Claim and Release
 
   
Exhibit E
  Proposed Judgment Dismissing Claims Against The Settling Defendants

47



--------------------------------------------------------------------------------



 



Schedule 1
DORAL FINANCIAL CORP.
CORPORATE GOVERNANCE SETTLEMENT TERM SHEET1
          Within 60 days following the Refinancing Transaction Effective Date,
Doral’s Board of Directors will adopt resolutions or amendments to Doral’s
policies, guidelines, or by-laws, as appropriate, to implement the corporate
governance enhancements described below, which resolutions and amendments shall
have prospective effect only as of the date of adoption. This agreement is
subject to and conditioned upon the following provisions concerning their
duration and modification:
Doral agrees that the governance provisions included herein will remain in
effect for four years from adoption or until such earlier time as Doral ceases
to have common equity listed on a national securities exchange; provided,
however, that any policy, guideline, or by-law adopted pursuant to this
agreement may be altered or removed prior to the expiration of such period if:
(1) Doral’s Board of Directors, in good faith and upon the advice of counsel,
determines that the guideline conflicts with any law, regulation, or rule
(including rules of the New York Stock Exchange or other exchange or quotation
system on which Doral’s stock is listed or traded (collectively, herein,
“NYSE”)); or
(2) after two years from the Refinancing Transaction Effective Date a
controlling interest in Doral is acquired (other than pursuant to the
Refinancing Transaction) by any person or group of persons; or
(3) Doral merges into another company, which is the survivor; or
(4)(i) such alteration or amendment is first approved by Doral’s shareholders by
a majority of votes cast at a shareholders’ meeting at which a quorum is
present, or (ii) Doral’s Board of Directors, in the exercise of its fiduciary
responsibilities, determines that it is in the best interest of its shareholders
under the circumstances to adopt the alteration or amendment without the delay
and expense in adoption that would result from seeking shareholder approval;
provided that an alteration or amendment adopted pursuant to subsection (4)(ii)
shall expire if not approved by a common shareholder ratification vote conducted
within twelve months of adoption and shall immediately terminate if not approved
by a majority of the votes cast in such ratification vote.

  1.   Independent Directors2

  •   A member of Doral’s Board of Directors shall not be considered independent
if the member is, or within the preceding five years has been, an executive
officer of Doral.

 

1   Capitalized terms in this Schedule 1 shall have the meaning ascribed to them
in the Stipulation and Agreement of Partial Settlement of which it is a part.  
2   Any commitment concerning independent directors shall apply only to the
extent that Doral is not a “controlled company” as defined in the New York Stock
Exchange Rules, in which case such Rules would then solely apply.

 



--------------------------------------------------------------------------------



 



  •   A member of Doral’s Board of Directors shall not be considered independent
if, during any calendar year (i) the member receives direct remuneration in
excess of $60,000 from Doral, its subsidiaries or affiliates or (ii) the member
owns more than 10% of any organization that receives fees for providing
accounting, consulting, legal, investment banking or financial services to
Doral, its subsidiaries or affiliates (a) in excess of the lesser of $5 million
or one percent of the gross revenues of the entity or (b) the receipt of which
directly results in an increase in the compensation received by the director
from that entity.     •   A member of Doral’s Board of Directors shall not be
considered independent during any year in which a non-profit organization of
which such member or the spouse of such member is an executive officer or
director receives a contribution from Doral in excess of $75,000.

  2.   Related Party Transactions

  •   Doral’s Board of Directors will adopt a general policy governing its
transactions with related parties appropriate for a financial institution and,
if applicable, a controlled company, as defined in the NYSE’s rules applicable
to listed companies (“controlled company”).

  3.   Board Leadership and Committees

  •   Doral’s Board of Directors shall appoint a “Lead Independent Director” in
the case that Doral ceases to have an independent non-executive chairman of its
Board of Directors.     •   Doral will disclose the name of the chairperson of
each committee of its Board of Directors in the proxy statement relating to its
annual meeting.     •   The position of Chairman of the Audit Committee of Doral
shall, for the three fiscal years following the Refinancing Transaction
Effective Date, be filled only with directors who joined Doral’s Board of
Directors after October 1, 2006.

  4.   Executive Compensation

  •   Doral shall not implement a stock option plan or modify such a plan with
or provide for reload or replacement options to reduce option exercise prices or
increase the number of shares granted without first obtaining the affirmative
vote of a majority of votes cast at a shareholders’ meeting at which a quorum is
present or, to the extent permitted by applicable law, the written consent of
shareholders holding at least a majority of Doral’s outstanding common stock,
subject to the customary exceptions available under the NYSE’s rules applicable
to the approval of equity compensation plans of listed companies.     •   No
corporate executive compensation plan adopted after the Refinancing Transaction
Effective Date may include any “change-of-control” definition that does not
require the consummation of the applicable “change-of-control” transaction to
trigger a “change-of-control.”

2



--------------------------------------------------------------------------------



 



  •   Any member of Doral’s Board of Directors or senior executive officer or
equivalent who acquires Doral shares through the exercise of options granted
after the Refinancing Transaction Effective Date must, except in the case of
hardship as determined by Doral’s Compensation Committee, retain 33% of the net
shares acquired for at least 12 months following the date of such acquisition or
until such earlier time as (1) the individual ceases to be a director or an
executive officer of Doral, or (2) the stock is sold pursuant to a transaction
that, if consummated, would have the effect of causing Doral to cease to have
common equity listed on a national securities exchange.

  5.   Shareholder Proposals

  •   Management’s response to each shareholder proposal that is duly made shall
be reviewed by a committee composed exclusively of independent directors.     •
  If following the Refinancing Transaction Effective Date new controlling
shareholder(s) of Doral fail to name at least two new members to Doral’s Board
of Directors, then not later than 90 days from the Refinancing Transaction
Effective Date Doral’s Board of Directors will develop a policy of and process
for soliciting director nominations from shareholders, which nominations will be
considered and evaluated by Doral’s Corporate Governance and Nominating
Committee, in accordance with its customary procedures and fiduciary
obligations.

  6.   Poison Pill

  •   Doral shall not adopt a poison pill in the future unless: (1) such poison
pill is first approved by Doral’s shareholders by a majority of votes cast at a
shareholders’ meeting at which a quorum is present, or (2) Doral’s Board of
Directors, in the exercise of its fiduciary responsibilities, determines that it
is in the best interest of its shareholders under the circumstances to adopt a
poison pill without the delay in adoption that would result from seeking
shareholder approval; provided that a poison pill adopted pursuant to subsection
(2) shall expire if not approved by a common shareholder ratification vote
conducted within twelve months of adoption and shall immediately terminate if
not approved by a majority of the votes cast in such ratification vote.

3



--------------------------------------------------------------------------------



 



EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
       
 
  X    
 
  :    
IN RE DORAL FINANCIAL CORPORATION
  :    
SECURITIES LITIGATION
  :   05 MD 1706 (RO)
 
  :    
This Document Relates to ALL ACTIONS, including:
  :    
 
  :    
Consolidated Class Action Complaint (05-md-1706;
  :    
05-cv-4014; 05-cv-4026; 05-cv-4074; 05-cv-4077;
  :    
05-cv-4087; 05-cv-4098; 05-cv-4113; 05-cv-4141;
  :    
05-cv-4233; 05-cv-4250; 05-cv-4294; 05-cv-4413;
  :    
05-cv-4973; 05-cv-5212; 05-cv-5213; 05-cv-9298;
  :    
05-cv-9299; 05-cv-5565);
  :    
 
  :    
Gavov v. Levis, 05-cv-5248;
  :    
 
  :    
Freeborn v. Levis, 05-cv-5250;
  :    
 
  :    
Rosenbaum Capital, LLC v. Levis, 05-cv-5486;
  :    
 
  :    
Corwin v. Levis, 06-cv-7711;
  :    
 
  :    
Fox v. Levis, 07-cv-3252; and
  :    
 
  :    
Jordan v. Doral Financial Corp, 05-cv-8882.
  :    
 
  :    
 
  X    
 
       

[PROPOSED]
PRELIMINARY APPROVAL ORDER

 



--------------------------------------------------------------------------------



 



OWEN, D.J.,
WHEREAS:
     A. The Parties have entered into a Settlement of the claims asserted
against the Settling Defendants in the Class Action and the Derivative Actions.
The terms of the Settlement are set forth in a Stipulation and Agreement of
Partial Settlement, dated April 27, 2007 (the “Stipulation”);
     B. The Parties have moved, pursuant to Rules 23(e) (“Rule 23”) and 23.1
(“Rule 23.1”) of the Federal Rules of Civil Procedure, for an Order
preliminarily approving the Settlement, providing notice of the proposed
Settlement to members of the Class and Shareholders in accordance with the
Stipulation, and setting a Fairness Hearing (the “Preliminary Approval Order”);
     C. The Stipulation provides for the conditional certification of the Class
solely for purposes of the Settlement; and
     D. The Court having read and considered the Stipulation and the exhibits
annexed thereto, the proposed Notice of Pendency and Proposed Partial Settlement
of Class Action and Derivative Actions (the “Notice”), the proposed Summary
Notice of Proposed Partial Settlement of Class Action and Derivative Actions
(the “Summary Notice”), the proposed form of Proof of Claim and Release, and the
proposed Judgment Dismissing Claims Against the Settling Defendants, and finding
that substantial and sufficient grounds exist for entering this Order;
     IT IS HEREBY ORDERED:
     1. For purposes of this Order, except where stated otherwise, all
capitalized terms are as defined in the Stipulation.

 



--------------------------------------------------------------------------------



 



Fairness Hearing
     2. Absent further Order by the Court, the Fairness Hearing shall be held on
___, 2007 at ___, .m., before the Honorable Richard Owen, United States District
Judge, at the United States District Court for the Southern District of New
York, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street,
Room 2240, New York, New York 10007-1312, to determine (a) whether the
Settlement should be approved as fair, reasonable and adequate to the
Class Members and the Shareholders; (b) whether the Plan of Allocation is fair,
reasonable and adequate and should be approved; (c) if necessary, any
calculations provided for in paragraph 14 of the Stipulation; (d) whether to
approve Lead Counsel’s and Lead Derivative Counsel’s applications, if any, for
an award of attorneys’ fees and payment of costs and expenses; and (e) whether a
Judgment Dismissing Claims Against The Settling Defendants substantially in the
form annexed hereto as Exhibit 4 (also annexed to the Stipulation as Exhibit E),
should be entered, inter alia, dismissing with prejudice the Released Claims of
Lead Plaintiff, the Named Plaintiffs, all Class Members, Lead Derivative
Plaintiff, and all Shareholders against the Defendant Released Parties;
     3. Papers in support of the Settlement, the proposed Plan of Allocation
submitted to the Court for approval, and Lead Counsel’s and Lead Derivative
Counsel’s applications, if any, for attorneys’ fees and payment of expenses,
shall be submitted on or before five (5) business days before the Fairness
Hearing.
Preliminary Class Certification for Settlement Purposes
     4. Solely for purposes of the Stipulation and the Settlement, the Court now
finds and concludes that:

2



--------------------------------------------------------------------------------



 



          (a) With respect to all Released Claims pertaining to the
Class Action, (1) the Class is ascertainable from records kept by brokerage
firms, and other objective criteria, and the members of the Class are so
numerous that joinder of all members of the Class is impracticable; (2) there
are questions of law and fact common to the Class; (3) the claims of the Lead
Plaintiff and Named Plaintiffs are typical of the claims of the Class; and
(4) in negotiating and entering into the Stipulation, the Lead Plaintiff, Named
Plaintiffs and their counsel have fairly and adequately represented and
protected the interests of all members of the Class in that (i) the interests of
Lead Plaintiff and Named Plaintiffs and the nature of their alleged claims are
consistent with those of the other members of the Class, (ii) there appear to be
no conflicts between or among the Lead Plaintiff and Named Plaintiffs and the
Class, (iii) the Lead Plaintiff and Named Plaintiffs have been and appear to be
capable of continuing to be active participants in both the prosecution and the
settlement of the Class Action, and (iv) the Lead Plaintiff, the Named
Plaintiffs, and the Class are represented by qualified, reputable counsel who
are experienced in preparing and prosecuting large, complicated securities fraud
class actions; and
          (b) With respect to all Released Claims pertaining to the
Class Action, (1) the questions of law and fact that are common to the Class
predominate over any individual questions; and (2) a class action is superior to
other available methods for the fair and efficient adjudication of this
controversy, considering (i) the interests of the members of the Class in
individually controlling the prosecution of separate actions, (ii) the extent
and nature of any litigation concerning the controversy already commenced by
members of the Class, (iii) the desirability or undesirability of concentrating
the litigation of these claims in this particular forum, and (iv) the
difficulties likely to be encountered in the management of the Class Action.

3



--------------------------------------------------------------------------------



 



     5. Solely for purposes of the Stipulation and the Settlement, the Class is
hereby preliminarily certified pursuant to Rule 23(b)(3) of the Federal Rules of
Civil Procedure in accordance with the following definition as set forth in the
Stipulation: “Class” means all Persons who purchased or otherwise acquired Doral
securities from March 15, 2000, through August 15, 2006, inclusive, excluding
Doral, the Individual Defendants, any immediate family member of the Individual
Defendants, any entity in which any Individual Defendant has or had a
controlling interest, any other defendant in the Class Action or any entity
which, at any time during the Class Period, was a parent or subsidiary of, or
which was controlled by, such defendant, and the officers, directors,
affiliates, legal representatives, heirs, predecessors, successors, and assigns
of such defendants. The Class includes Persons who acquired shares of Doral
stock by any method, including but not limited to in the secondary market, in
exchange for shares of acquired companies pursuant to a registration statement,
or through the exercise of options including options acquired pursuant to
employee stock plans, if any, Persons who acquired debt securities of Doral in
the secondary market or pursuant to a registration statement, and Persons who
beneficially acquired securities of Doral not held in such persons’ names, and
who were injured thereby.
     6. Solely for purposes of the Stipulation and the Settlement, the Lead
Plaintiff and Named Plaintiffs are hereby certified as the class representatives
pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.
Preliminary Approval of Settlement
     7. The Court preliminarily approves the Settlement, as reflected in the
Stipulation, as being fair, reasonable and adequate, pending the Fairness
Hearing.

4



--------------------------------------------------------------------------------



 



Notice
     8. The Court approves, as to form and content, (i) the Notice, annexed
hereto as Exhibit 1 (also annexed to the Stipulation as Exhibit B), (ii) the
Summary Notice, annexed hereto as Exhibit 2 (also annexed to the Stipulation as
Exhibit C), and (iii) the Proof of Claim and Release form, annexed hereto as
Exhibit 3 (also annexed to the Stipulation as Exhibit D).
     9. The Court finds that the procedures established for publication, mailing
and distribution of such Notice and Summary Notice substantially in the manner
and form set forth in paragraph 10 of this Preliminary Approval Order meet the
requirements of Rules 23 and 23.1 of the Federal Rules of Civil Procedure and
due process, and constitute the best notice practicable under the circumstances.
     10. Lead Plaintiff and Lead Derivative Plaintiff shall cause notice of the
proposed Settlement, the Fairness Hearing, the proposed Plan of Allocation, and
Lead Counsel’s and Lead Derivative Counsel’s applications, if any, for an award
of attorneys’ fees and payment of expenses, to be provided to members of the
Class and the Shareholders as follows:
          a. Commencing on or before fourteen (14) days after entry of this
Order (the “Notice Date”), a copy of the Notice, substantially in the form
annexed hereto as Exhibit 1, together with a copy of the Proof of Claim and
Release form, substantially in the form annexed hereto as Exhibit 3 (also
annexed to the Stipulation as Exhibit D), shall be mailed by first class mail,
postage prepaid, to the last known address of each member of the Class who Lead
Counsel can identify with reasonable effort. Doral shall, at its own expense,
promptly provide transfer records for the relevant time periods to the Claims
Administrator in a form acceptable to the Claims Administrator.

5



--------------------------------------------------------------------------------



 



          b. On or before twenty-one (21) days after entry of this Order, a
Summary Notice substantially in the form annexed hereto as Exhibit 2 shall be
published once in the national edition of the Wall Street Journal and once in a
prominent newspaper in Puerto Rico.
          c. On or before ten (10) business days after entry of this Order, the
Notice, Summary Notice, and Proof of Claim and Release Form shall further be
placed on a web site maintained by the Administrator, as approved by the Court
below, at www.gilardi.com.
     11. To effectuate the provision of notice, the collection, analysis and
determination of Proofs of Claim submitted in accordance with the terms of the
Notice and Summary Notice, and other actions required by this Order, the Court
hereby approves the selection of Gilardi & Co. LLC to serve as the
Administrator. Subject to review by the Court, Lead Counsel may retain the
Administrator and may pay the reasonable and customary fees and costs associated
with the review of claims and administration of the Settlement out of the Notice
and Administration Fund without further order of the Court. Without further
order of the Court, the Administrator may assist with various tasks, including,
without limitation: (i) mailing or arranging for the mailing of the Notice and
the Proof of Claim and Release form to members of the Class; (ii) arranging for
publication of the Summary Notice; (iii) arranging for and staffing a toll-free
telephone number to assist Lead Counsel in responding to inquiries from members
of the Class; (iv) answering written inquiries from members of the Class and/or
forwarding such inquiries to Lead Counsel or their designee; (v) providing
additional copies of the Notice and/or the Proof of Claim and Release form upon
request to members of the Class; (vi) receiving and maintaining any request for
exclusion from a member of the Class; (vii) preparing, receiving and processing
Proof of Claim forms returned by Class Members; and (viii) otherwise assisting
Lead Counsel with administration and implementation of the Settlement.

6



--------------------------------------------------------------------------------



 



     12. To further effectuate the administration and implementation of the
Settlement, the Administrator shall lease and maintain a post office box of
adequate size for the return of Proofs of Claim and requests for exclusion. The
Notice and Summary Notice shall designate said post office box as the return
address for the purposes designated therein. The Administrator shall be
responsible for the receipt of all responses from members of the Class and,
until further order of the Court, shall preserve all entries of appearance,
Proofs of Claim, requests for exclusion from the Class, and all other written
communications from members of the Class, nominees or any other Person in
response to the Mailed Notice and/or Summary Notice. The costs of notification
of the Settlement to members of the Class, including printing, mailing and
publication of all required notices, shall be paid out of the Notice and
Administration Fund.
     13. On or before seven (7) days before the Fairness Hearing, Lead Counsel
shall file with the Court and serve on Counsel for Doral affidavits or
declarations of the Person or Persons under whose general direction the mailing
of the Notice and the publications of the Summary Notice shall have been made,
showing that such mailing and publications have been made in accordance with
this Order.
     14. Brokerage firms, banks, institutions, investment funds, investment
companies, investment advisers, investment portfolios, mutual fund trusts,
mutual investment funds, investment managers and any other Persons who are or
claim to be nominees that purchased or otherwise acquired Doral securities
during the Class Period for or on behalf of beneficial owners, which beneficial
owners are thereby members of the Class, shall, within ten (10) business days of
receiving the Notice, either (1) provide the Administrator with the name and
last known address of each Person or organization for whom or for which such
brokerage firm, bank, institution, investment fund, investment company,
investment adviser, investment portfolio,

7



--------------------------------------------------------------------------------



 



mutual fund trust, mutual investment fund, investment manager, or other nominee
purchased or otherwise acquired such shares during the Class Period, such
beneficial owners’ title/registration, street address, and city/state/zip, in
which event the Administrator shall promptly mail the Notice and the Proof of
Claim and Release form to such beneficial owners, or (2) request from the
Administrator additional copies of the Notice package (which will be provided
free of charge) and within seven (7) days mail the Notice package form directly
to the beneficial owners of the Doral securities. If a brokerage firm, bank,
institution, investment fund, investment company, investment adviser, investment
portfolio, mutual fund trust, mutual investment fund, investment manager, or
other nominee chooses to follow alternative procedure (2), such Person shall
send a statement to the Administrator confirming that the mailing was made as
directed.
Exclusion from the Class
     15. Any members of the Class who wish to exclude themselves from the Class
must do so in accordance with the instructions contained in the Notice and the
Summary Notice, including providing all applicable requested information. Any
requests for exclusion must be postmarked, or delivered by hand, to the
Administrator on or before twenty-one (21) days before the Fairness Hearing.
Within three (3) business days of receipt by the Administrator of any request
for exclusion, copies of all such forms shall be provided to Lead Counsel and
Counsel for Doral.
     16. Unless otherwise ordered by the Court, all Persons who fall within the
definition of the Class and who do not timely and validly request to be excluded
from the Class in accordance with the instructions set forth in the Notice and
the Summary Notice shall be subject to and bound by the Settlement and the
provisions of the Stipulation, the releases contained therein, the Judgment with
respect to all Released Claims, and all proceedings, orders and

8



--------------------------------------------------------------------------------



 



judgments in the Class Action, even if such Persons have pending, or
subsequently initiate, litigation, arbitration, or any other action against any
or all of the Settling Defendants and/or the Defendant Released Parties relating
to the Released Claims, and regardless of whether such Persons seek or obtain by
any means, including, without limitation, by submitting a Proof of Claim or any
similar document, any distribution from the Net Settlement Fund.
Right To Be Heard At Fairness Hearing
     17. Any Class Member may appear and show cause (if he, she or it has any)
why the Court should or should not (a) approve the proposed Settlement as set
forth in the Stipulation as fair, reasonable and adequate; (b) approve the Plan
of Allocation, if Lead Plaintiff has filed one with the Court upon notice to the
Class, as fair, reasonable and adequate; (c) approve Lead Counsel’s application,
if any, for an award of attorneys’ fees and payment of costs and expenses; or
(d) enter the Judgment Dismissing Claims Against The Settling Defendants
substantially in the form annexed hereto as Exhibit 4, and any Shareholder may
appear and show cause (if he, she or it has any) why the Court should or should
not (a) approve the proposed Settlement as set forth in the Stipulation as fair,
reasonable and adequate; (b) approve Lead Derivative Counsel’s application, if
any, for an award of attorneys’ fees and payment of costs and expenses; or
(c) enter the Judgment Dismissing Claims Against The Settling Defendants
substantially in the form annexed hereto as Exhibit 4; provided, however, that
no Person shall be heard with respect to, or shall be entitled to contest, the
foregoing matters unless on or before twenty-one (21) days prior to the Fairness
Hearing that Person has served by hand, or by first class mail postmarked by
such date, on Lead Counsel, Lead Derivative Counsel, and Counsel for Doral,
written notice of his, her or its intention to appear, setting forth briefly
each objection and the basis therefor, together with copies of any papers and
briefs in support of said objections and proof of membership in the

9



--------------------------------------------------------------------------------



 



Class and/or standing as a Shareholder (including proof of all purchases,
acquisitions, sales and dispositions of Doral securities made by or on behalf of
such member of the Class during the Class Period) upon:

     
Samuel H. Rudman, Esq.
Russell J. Gunyan, Esq.
Mark S. Reich, Esq.
LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP
58 South Service Road, Suite 200
Melville, NY 11747
  Patrick J. Coughlin, Esq.
Ellen Gusikoff Stewart, Esq.
LERACH COUGHLIN STOIA GELLER RUDMAN & ROBBINS LLP
655 West Broadway, Suite 1900
San Diego, CA 92101

Counsel for Lead Plaintiff
William B. Federman, Esq.
FEDERMAN & SHERWOOD
120 N. Robinson Avenue
Suite 2720
Oklahoma City, Oklahoma 73102
Counsel for Lead Derivative Plaintiff

     
Matthew D. Slater, Esq.
CLEARY GOTTLIEB STEEN &
HAMILTON, LLP
2000 Pennsylvania Ave., N.W.
Washington, D.C. 20006
  Breon S. Peace, Esq.
CLEARY GOTTLIEB STEEN &
HAMILTON, LLP
One Liberty Plaza
New York, New York 10006

Counsel for Doral
and has filed at least twenty-one (21) days prior to the Fairness Hearing said
objections, papers and briefs, showing due proof of such service upon all
counsel identified above, with the Clerk of the United States District Court for
the Southern District of New York, Daniel Patrick Moynihan United States
Courthouse, 500 Pearl Street, New York, New York 10007-1312.

10



--------------------------------------------------------------------------------



 



     18. Any member of the Class or Shareholder who does not object in the
manner prescribed above shall be deemed to have waived such objection and shall
be forever foreclosed from making any objection to the foregoing matters,
including the fairness, adequacy or reasonableness of the proposed Settlement,
the Judgment Dismissing Claims Against The Settling Defendants to be entered
approving the Settlement, any Plan of Allocation by then filed with the Court
upon notice to the Class, or Lead Counsel’s or Lead Derivative Counsel’s
applications, if any, for an award of attorneys’ fees and payment of expenses.
     19. Concerning the calculation provided for in paragraph 14 of the
Stipulation, if no agreement can be reached through the mediation process as set
forth in paragraph 15 of the Stipulation, Lead Counsel and Counsel for Doral
shall submit their respective position papers to the Court, and are hereby
authorized to file such papers and any exhibits as necessary under seal.
     20. The Court may adjourn or continue the Fairness Hearing or any
adjournment or continuance thereof without any further notice, other than an
announcement at the Fairness Hearing or any adjournment or continuance thereof,
and may approve the Stipulation with or without modification and without further
notice to Class Members or Shareholders. The Court further reserves the right to
enter the Judgment Dismissing Claims Against The Settling Defendants, inter
alia, dismissing the Class Action and Derivative Actions with prejudice as to
the Settling Defendants and any order on the Plan of Allocation or attorneys’
fees and expenses, at or after the Fairness Hearing and without further notice
to the Class or the Shareholders.
Claims Process
     21. In order to participate in the distribution of the Net Settlement Fund,
a Class Member must timely submit a separate Proof of Claim, signed and subject
to penalties of perjury, substantially in the form annexed as Exhibit 3 hereto
and supported by proof of all

11



--------------------------------------------------------------------------------



 



purchases or acquisitions and sales of Doral securities during the Class Period.
To be valid and accepted, a Proof of Claim must be postmarked on or before
90 days after the Notice Date, and must be sent to:
Doral Securities Litigation
Claims Administrator
c/o Gilardi & Co. LLC
P.O. Box 8040
San Rafael, CA 94912-8040
     22. Any Class Member who does not timely submit a valid Proof of Claim
shall not be entitled to share in the Net Settlement Fund, except as
specifically ordered by the Court, but nonetheless shall be barred and enjoined
from asserting any of the Released Claims against any of the Defendant Released
Parties.
     23. Once the Administrator has considered a timely submitted Proof of
Claim, Lead Counsel, through the Administrator, shall determine, based upon the
Plan of Allocation as approved by the Court, whether such claim is valid,
deficient, or rejected. For each claim determined to be either deficient or
rejected, the Administrator shall send a deficiency letter or a rejection
letter, as appropriate, describing the bases on which the claim was so
determined. Each Class Member who receives a deficiency letter or rejection
letter shall have 30 days from the date of such letter to supply to the
Administrator documentation and/or an explanation sufficient to remedy the
deficiency or rejection. Any Class Member who receives a deficiency letter or a
rejection letter and who fails to submit documentation sufficient to remedy the
deficiency or reason for rejection within the time prescribed herein shall have
such claim deemed finally rejected, and Lead Counsel, through the Administrator,
shall send a letter to such Class Member notifying such Class Member that such
Class Member’s claim has been deemed finally rejected and that such Class Member
may move the Court with respect to such finally rejected claim.

12



--------------------------------------------------------------------------------



 



     24. If a Class Member timely responds to a deficiency letter or rejection
letter by providing an explanation and/or documentation in response to such a
deficiency letter or rejection letter, Lead Counsel, through the Administrator,
shall determine whether such explanation and/or documentation is sufficient to
remedy the deficiency or reason for rejection. If Lead Counsel, through the
Administrator, determines that the explanation and/or documentation submitted in
response to the deficiency letter or the rejection letter is sufficient, such
claim shall be deemed a valid claim. If, on the other hand, Lead Counsel,
through the Administrator, determines that the explanation and/or documentation
is not sufficient to remedy the deficiency or reason for rejection, such claim
shall be deemed finally rejected, and Lead Counsel, through the Administrator,
shall send a letter to such Class Member notifying such Class Member that such
Class Member’s claim has been deemed finally rejected and that such Class Member
may move the Court with respect to such finally rejected claim.
     25. There shall be no distribution of any of the Net Settlement Fund
Amounts to any Class Member until a Plan of Allocation and an award of
attorneys’ fees and reimbursement of expenses are finally approved and affirmed
on appeal or certiorari or are no longer subject to review by appeal or
certiorari and the time for any petition for rehearing, appeal, or review,
whether by certiorari or otherwise, has expired.
     26. Neither the Settling Defendants nor their counsel shall have any
responsibility for any Plan of Allocation or any application by Lead Counsel for
fees and expenses, and such matters will be considered separately from the
fairness, reasonableness, and adequacy of the Settlement.
     27. The Plan of Allocation proposed by Lead Plaintiff is not a part of the
Stipulation and will be considered by the Court separately from the Court’s
consideration of the fairness,

13



--------------------------------------------------------------------------------



 



reasonableness and adequacy of the Settlement. The Plan of Allocation is not a
necessary term of the Stipulation and it is not a condition of the Stipulation
that any particular Plan of Allocation be approved. Any decision by the Court
concerning the Plan of Allocation shall not affect the validity, enforceability
or finality of the Stipulation and Settlement, and any modification of the Plan
of Allocation by the Court shall not provide any of the Parties with the right
to terminate the Settlement or impose an obligation on the Settling Defendants
to increase the consideration paid in connection with the Settlement. Any order
or proceedings relating to a request for approval of the Plan of Allocation, or
any appeal from any order relating thereto or reversal or modification thereof,
shall not operate to terminate the Settlement or affect or delay the
effectiveness or finality of the Judgment or the release of the Released Claims.
     28. Neither the Settling Defendants nor the other Defendant Released
Parties nor their counsel shall have any responsibility for, interest in or
liability whatsoever to any Person, including, without limitation, to any
Class Members, the Class, the Plaintiffs, the Shareholders, Lead Counsel, or
Lead Derivative Counsel, with respect to the Settlement Fund (except to the
extent that the Settling Defendants shall retain their respective interests in
the Settlement Amount in the event the Effective Date does not occur as provided
in the Stipulation), any investment or distribution of the Settlement Fund, the
proposed or actual Plan of Allocation, the determination, administration or
calculation of claims, final awards and supervision and distribution of the
Settlement Fund as set forth in the Stipulation or any application for
attorneys’ fees and reimbursement of expenses, the payment or withholding of
taxes or any losses incurred in connection with any such matters, and any
Person, including, without limitation, the Class Members, the Class, the
Plaintiffs, the Shareholders, Lead Counsel, or Lead Derivative Counsel, shall
have no Claims against the Defendant Released Parties or their counsel in
connection

14



--------------------------------------------------------------------------------



 



therewith. The Defendant Released Parties shall have no responsibility for and
no liability whatsoever with respect to the Settlement Amounts after the
Settlement Amounts have been fully paid as set forth in the Stipulation. In no
event will the Settling Defendants be responsible for payment of any amount
except the portion of the Settlement Amounts that each agreed to pay in the
Stipulation.
Additional Provisions
     29. All Class Members shall be bound by all determinations and judgments in
the Class Action, and all Shareholders shall be bound by all determinations and
judgments in the Lead Derivative Action, concerning the Stipulation and the
Settlement, including, but not limited to, the terms of the Judgment to be
entered and the releases provided for therein, whether favorable or unfavorable
to the Class or Shareholders.
     30. Any Class Members may enter an appearance in the Class Action, at their
own expense, individually or through counsel of their own choice. If they do not
enter an appearance, they will be represented by Lead Counsel. Any Shareholders
may enter an appearance in the Lead Derivative Action, at their own expense,
individually or through counsel of their own choice. If they do not enter an
appearance, they will be represented by Lead Derivative Counsel.
     31. The Administrator is authorized and directed to prepare any tax returns
required to be filed on behalf of the Settlement Fund and to cause any taxes due
and owing to be paid from the Settlement Fund.
     32. Pending the Effective Date or cancellation, failure or termination of
the Settlement, pursuant to paragraphs 30 and 31 of the Stipulation, (a) no
member of the Class and no Shareholder shall commence, prosecute, pursue or
litigate any Released Claim against the

15



--------------------------------------------------------------------------------



 



Defendant Released Parties, whether directly, representatively or in any other
capacity, and regardless of whether or not any such member of the Class has
appeared in the Class Action or such Shareholder has appeared in the Derivative
Actions; (b) no Non-Settling Defendant shall commence, prosecute, pursue or
litigate any action or Claim for contractual or other indemnity or contribution
against any Defendant Released Party, based upon the Released Claims, whether as
claims, cross-claims, counterclaims or third-party claims, whether asserted in
the Complaint in this Court, in any federal or state court, or in any other
court, arbitration proceeding, administrative proceeding, or other forum in the
United States or elsewhere; and (c) no Defendant Released Party shall commence,
prosecute, pursue or litigate any action or Claim for contractual or other
indemnity or contribution against any Non-Settling Defendant based upon the
Released Claims, whether as claims, cross-claims, counterclaims or third-party
claims, whether asserted in the Complaint in this Court, in any federal or state
court, or in any other court, arbitration proceeding, administrative proceeding,
or other forum in the United States or elsewhere.
     33. If the Settlement is terminated or cancelled or fails to become
effective for any reason, in accordance with the terms of the Stipulation, this
Preliminary Approval Order shall be rendered null and void and shall be vacated
nunc pro tunc, and the provisions of paragraphs 30 and 31 of the Stipulation
shall apply.
     34. Without further order of the Court, the Parties may agree to reasonable
extensions of time to carry out any of the provisions of this Preliminary
Approval Order or the Stipulation.
     35. The Court shall retain continuing jurisdiction over the Settlement, as
well as the administration thereof and all proceedings arising out of or related
to the Stipulation and/or the Settlement.

16



--------------------------------------------------------------------------------



 



SO ORDERED:

Dated:   __________ __, 2007
New York, New York

         
 
             
 
      Richard Owen
 
      United States District Judge

17



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
  x    
In re DORAL FINANCIAL CORP.
  :   Master Docket No. 1:05-md-01706-RO
SECURITIES LITIGATION
  :   (Civil Action No. 1:05-cv-04014-RO)
 
  :              
 
  :   NOTICE OF PENDENCY AND PROPOSED
This Document Relates To
  :   PARTIAL SETTLEMENT OF CLASS AND
 
  :   DERIVATIVE ACTIONS
 
  :    
          ALL ACTIONS.
  :    
 
  x   EXHIBIT B          

 



--------------------------------------------------------------------------------



 



TO: ALL PURCHASERS OF DORAL FINANCIAL CORP. (“DORAL” OR THE “COMPANY”)
SECURITIES BETWEEN MARCH 15, 2000 AND AUGUST 15, 2006, INCLUSIVE, AND ALL
CURRENT DORAL SHAREHOLDERS.
     PLEASE READ THIS NOTICE CAREFULLY.
     THIS NOTICE RELATES TO THE PENDENCY AND PROPOSED PARTIAL SETTLEMENT OF
CLASS AND SHAREHOLDER DERIVATIVE LITIGATIONS.
     A federal court authorized this Notice. This is not a solicitation from a
lawyer.
     Security and Time Periods: With respect to the Settlement of the
Class Action, securities purchased between March 15, 2000 and August 15, 2006.
With respect to the Settlement of the Derivative Actions, Doral common stock
held as of March 15, 2000 to the present.
     Class Action Settlement Consideration: One Hundred Twenty Nine Million
Dollars ($129,000,000.00) in cash plus the adoption by Doral of significant
corporate governance measures, which are set forth in Schedule 1 to the
Stipulation and Agreement of Partial Settlement, subject to the conditions set
forth therein. Your recovery will depend on the type and amount of Doral
securities purchased and the timing of your purchases and any sales. Depending
on the number of eligible shares that participate in the Settlement and when
those shares were purchased and sold, the estimated average recovery per share
will be approximately $___before deduction of Court-approved fees and expenses.
A Class Member’s actual recovery will be a proportion of the Net Settlement Fund
determined by that claimant’s recognized claim as compared to the total
recognized claims of all Class Members who submit acceptable Proof of Claim
forms.
     Derivative Actions Settlement Consideration: The Board of Directors of
Doral shall adopt by resolution or otherwise the corporate governance
enhancements set forth in Schedule 1 to the Stipulation and Agreement of Partial
Settlement, subject to the conditions set forth therein. In

-1-



--------------------------------------------------------------------------------



 



addition, Doral shall pay $1,000,000.00 in cash to pay any and all attorneys’
fees and expenses awarded to Lead Derivative Counsel. Only purchasers of Doral
securities during the period from March 15, 2000 to August 15, 2006 shall
recover from the Net Settlement Fund.
     Reasons for Settlement: Avoids the costs and risks associated with
continued litigation, including the very real danger of no recovery. Doral’s
financial condition has deteriorated significantly, and it has a $625 million
bond payment due in 2007 which it presently does not have the funds to pay. In
addition, given the Company’s financial condition, and its restatement of
financial results, it has been operating under various consent decrees and
agreements with federal and state banking regulators which, among other things,
severely limits its ability to fund a settlement of the litigation. As a result
of Doral’s poor financial condition, and limited directors’ and officers’
liability insurance, it is unable to pay any additional money to Class Members,
over and above the amount of this Settlement, and it is highly unlikely that the
Company’s financial condition would improve over time. In fact, Doral must enter
into a debt refinancing transaction in order to meet its obligations under the
Settlement and repay its $625 million senior notes due July 20, 2007. Failure to
do so would render the Company insolvent.
     If the Case Had Not Settled: Continuing with the case could have resulted
in dismissal or loss at trial. The two sides vigorously disagree on both
liability and the amount of money that could have been won if Lead Plaintiff and
Named Plaintiffs prevailed at trial. The parties disagree about: (1) the method
for determining whether Doral securities were artificially inflated in price
during the relevant period; (2) the amount of any such inflation; (3) whether or
the extent to which various facts alleged by Lead Plaintiff and Named Plaintiffs
were materially false or in any way misleading; (4) the extent that various
facts alleged by Lead Plaintiff and Named Plaintiffs influenced the trading

-2-



--------------------------------------------------------------------------------



 



price of Doral securities during the relevant period; and (5) whether the facts
alleged were material, false, misleading or otherwise actionable under the
federal securities laws.
     Attorneys’ Fees and Expenses: Court-appointed Lead Counsel in the
Class Action will ask the Court for attorneys’ fees not to exceed ___% of the
Settlement Fund which fee request is the product of a tiered fee structure
negotiated at arms length between the Lead Plaintiff and Lead Counsel ranging
from a 0% fee to a ___% fee depending on the result obtained, and reimbursement
of out-of-pocket expenses not to exceed $___,000.00 to be paid from the
Settlement Fund. If the above amounts are requested and approved by the Court,
the average cost per share will be $0._. Lead Counsel has not received any
payment for its work investigating the facts, conducting the Class Action and
negotiating this Settlement on behalf of the Lead Plaintiff and the Class. Lead
Derivative Counsel will apply for an award of attorneys’ fees and expenses of
$1,000,000.00 to be paid from the Derivative Action Settlement Amount.
     Deadlines:

         
Submit Claim:
                      , 2007    
Request Exclusion:
                      , 2007    
File Objection:
                      , 2007    

     Court Hearing on Fairness of Settlement:                     , 2007

     More Information: www.gilardi.com or

         
Claims Administrator:
  Lead Counsel:    
 
       
Doral Securities Litigation
  Rick Nelson    
Administrator
  Shareholder Relations    
c/o Gilardi & Co. LLC
  Lerach Coughlin Stoia Geller    
P.O. Box 8040
     Rudman & Robbins LLP    
San Rafael, CA 94912-8040
  655 West Broadway, Suite 1900    
 
  San Diego, CA 92101    

•   Your legal rights are affected whether you act, or don’t act. Read this
Notice carefully.

-3-



--------------------------------------------------------------------------------



 



YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

     
SUBMIT A CLAIM FORM
  The only way for Class Members to get a payment.
 
   
EXCLUDE YOURSELF
  Get no payment. This is the only option that allows a Class Member to
participate in any other lawsuit against the Settling Defendants and the other
Released Parties relating to the legal claims in this case.
 
   
OBJECT
  You may write to the Court if you don’t like this Settlement.
 
   
GO TO A HEARING
  You may ask to speak in Court about the fairness of the Settlement.
 
   
DO NOTHING
  Get no payment. Give up rights.

  •   These rights and options — and the deadlines to exercise them — are
explained in this Notice.     •   The Court in charge of this case must decide
whether to approve the Settlement. Payments will be made if the Court approves
the Settlement and, if there are any appeals, after appeals are resolved. Please
be patient.

BASIC INFORMATION
     1. Why Did I Get This Notice Package?
     You or someone in your family may have purchased Doral securities between
March 15, 2000 and August 15, 2006, inclusive.
     The Court directed that you be sent this Notice because you have a right to
know about a proposed Settlement of a class action and shareholder derivative
lawsuit, and about all of your options, before the Court decides whether to
approve the Settlement. If the Court approves it, and after any objections or
appeals are resolved, the Administrator appointed by the Court will make the

-4-



--------------------------------------------------------------------------------



 



payments that the Class Action settlement allows, and Doral will adopt the
corporate governance enhancements negotiated between the Parties in settlement
of the Derivative Actions.
     This package explains the lawsuit, the Settlement, your legal rights, what
benefits are available, who is eligible for them, and how to get them.
     The Court in charge of the case is the United States District Court for the
Southern District of New York, and the case is known as In re Doral Financial
Corp. Securities Litigation, Master Docket No. 1:05-md-1706-RO. The Lead
Plaintiff in the Class Action is the West Virginia Investment Management Board,
and the other Named Plaintiffs in the Class Action are Angel A. Burckhart and
Administración de Compensaciones por Accidents de Automóviles. The Lead
Derivative Plaintiff is Rosenbaum Capital, LLC. The Settling Class Defendants
are Doral, Salomón Levis, David Levis, Sr., Zoila Levis, Ricardo Melendez,
Richard F. Bonini, Edgar M. Cullman, Jr., Mario Levis, Efraim Kier, Harold D.
Vicente, John B. Hughes and Peter A. Hoffman. The Setting Derivative Defendants
are Salomón Levis, Richard F. Bonini, Mario Levis, Zoila Levis, Fernando Rivera
Munich, Ricardo Melendez, David Levis, Sr., Edgar Cullman, Jr., John L. Ernst,
Efraim Kier, Harold D. Vicente, Peter A. Hoffman and John B. Hughes.
PricewaterhouseCoopers LLC is a defendant in the Class Action, but it is not a
party to this Settlement.
     2. What Is This Lawsuit About?
     Doral describes itself as a diversified financial services company engaged
in mortgage banking, commercial banking, institutional broker-dealer activities
and insurance agency activities. The Company’s financial activities are
principally conducted in Puerto Rico and the New York City metropolitan area.
     Lead Plaintiff and Named Plaintiffs alleged in the Class Action on behalf
of purchasers of Doral securities during the Class Period, that during that time
period, Doral issued false and

-5-



--------------------------------------------------------------------------------



 



misleading financial statements that violated the federal securities laws and
Generally Accepted Accounting Principles (“GAAP”) in order to overstate the
Company’s pre-tax income and understate its debt. In April 2005, Doral announced
that it would restate its financial statements for the five-year period ended
December 31, 2004.
     Lead Plaintiff and Named Plaintiffs allege that as a result of these
material misrepresentations, Doral securities traded at artificially inflated
prices during the Class Period, in violation of the federal securities laws.
Defendants deny all of Lead Plaintiff’s and Named Plaintiffs’ allegations or
that they did anything wrong. Defendants also deny that the Lead Plaintiff or
the Class suffered damages or that the prices of Doral securities were
artificially inflated by reason of any alleged statements, omissions or
otherwise.
     3. Why Is There a Settlement?
     The Court did not decide in favor of Plaintiffs or Settling Defendants.
Instead, these parties agreed to this Settlement. That way, they avoid the cost
of a trial, eligible Class Members who make valid claims will get compensation,
and Doral will adopt the agreed-to corporate governance enhancements. The Lead
Plaintiff, Named Plaintiffs and Lead Derivative Plaintiff and their attorneys
think the Settlement is best for all Class Members and Doral shareholders.
WHO IS IN THE SETTLEMENT
     To see if you will get money from this Settlement, you first have to
determine if you are a Class Member.
     4. How Do I Know if I Am Part of the Class Action Settlement?
     The Class includes all Persons who purchased Doral securities between
March 15, 2000 and August 15, 2006, inclusive, except those Persons and entities
that are excluded, as described below.

-6-



--------------------------------------------------------------------------------



 



     5. What Are the Exceptions to Being Included?
     You are not a Class Member if you are a Settling Defendant, a member of the
immediate family of one of the individual defendants listed in Question 1, an
entity in which any defendant has or had a controlling interest, any other
defendant in the Class Action or any entity which, at any time during the
Class Period, was a parent or subsidiary of, or which was controlled by, such
defendant, and the officers, directors, affiliates, legal representatives,
heirs, predecessors, successors, and assigns of such defendants.
     If you sold Doral securities between March 15, 2000 and August 15, 2006,
that alone does not make you a Class Member. You are a Class Member only if you
purchased Doral securities between March 15, 2000 and August 15, 2006,
inclusive.
     6. I’m Still Not Sure if I Am Included.
     If you are still not sure whether you are included, you can ask for free
help. You can call Rick Nelson at 619/231-1058 for more information. Or you can
fill out and return the claim form described in Question 10, to see if you
qualify.
THE SETTLEMENT BENEFITS — WHAT YOU GET
     7. What Does the Class Action Settlement Provide?
     Settling Defendants have agreed to create a One Hundred Twenty Nine Million
Dollar ($129,000,000.00) fund in cash to be divided among all eligible
Class Members who send in valid claim forms, after payment of Court-approved
attorneys’ fees and expenses and the costs of claims administration, including
the costs of printing and mailing this Notice and the cost of publishing
newspaper notice. Doral also agreed to adopt important corporate governance
enhancements which directly address Lead Plaintiff’s, Named Plaintiffs’ and Lead
Derivative Plaintiff’s allegations.

-7-



--------------------------------------------------------------------------------



 



     8. How Much Will My Payment Be?
     Your share of the fund will depend on the number of valid claim forms that
Class Members send in and how many shares of stock you purchased during the
relevant period and when you bought and sold them. A claim will be calculated as
follows:
     Plan of Allocation:
     Note: In the case the option was exercised for Doral common stock, the
amount paid, or proceeds received, upon the settlement of the option contract
equals the intrinsic value of the option using Doral common stock’s closing
price on the date the option was exercised.
     Note: The combined recovery for the Call Options and Put Options shall not
exceed ___% of the Net Settlement Fund.
     The payment you get will reflect your pro rata share after deduction of
Court-approved fees and expenses. Depending on the number of eligible shares
that participate in the Settlement and when those shares were purchased and
sold, the estimated average payment will be approximately $0.___for each share
before deduction of Court-approved fees and expenses. The number of claimants
who send in claims varies widely from case to case. If fewer than anticipated
Class Members send in claim forms, you could get more money.
     In the event a Class Member has more than one purchase of Doral securities,
all purchases, and any sales shall be matched on a first-in, first-out (“FIFO”)
basis, and Class Period sales will be matched first against any Doral securities
held at the beginning of the Class Period and then against purchases in
chronological order. A purchase or sale of Doral securities shall be deemed to
have occurred on the “contract” or “trade” date as opposed to the “settlement”
or “payment” date.

-8-



--------------------------------------------------------------------------------



 



     To the extent a claimant had a gain from his, her or its overall
transactions in Doral securities during the Class Period, the value of the
recognized claim will be zero.
     9. What Does the Derivative Action Settlement Provide?
     The Derivative Actions settlement provides that in full consideration of
the Derivative Actions, the Board of Directors shall adopt by resolution or
otherwise the corporate governance enhancements set forth in Schedule 1 to the
Stipulation, subject to the conditions therein. No money will be distributed to
Doral shareholders pursuant to the Derivative Actions settlement.
HOW YOU GET A PAYMENT — SUBMITTING A CLAIM FORM
     10. How Can I Get a Payment?
     To qualify for payment, you must be an eligible Class Member and you must
send in a claim form. A claim form is enclosed with this Notice. Read the
instructions carefully, fill out the form, include all the documents the form
asks for, sign it, and mail it in the enclosed envelope postmarked no later than
                    , 2007.
     11. When Would I Get My Payment?
     The Court will hold a hearing on                     , 2007, at ___:___.m.,
to decide whether to approve the Settlement. If Judge Owen approves the
Settlement, there may be appeals. It is always uncertain whether these appeals
can be resolved favorably, and resolving them can take time, perhaps more than a
year. Everyone who sends in a claim form will be informed of the determination
with respect to each claim. Please be patient.
     12. What Am I Giving Up to Get a Payment or Stay in the Class?
     If you purchased Doral securities at any time between March 15, 2000 and
August 15, 2006, inclusive, then unless you exclude yourself, you are staying in
the Class, and that means that you cannot sue, continue to sue, or be part of
any other lawsuit against the Settling Defendants in any

-9-



--------------------------------------------------------------------------------



 



state or federal court about the same issues in this case or about any claims or
issues that could have been asserted in the Class Action. It also means that all
of the Court’s orders will apply to you and legally bind you, and you will
release your claims in this case against the Settling Class Defendants,
including Unknown Claims and any claims you could have raised. The terms of the
release are included in the claim form that is enclosed.
EXCLUDING YOURSELF FROM THE SETTLEMENT
     If you are a Class Member and you don’t want a payment from this
Settlement, but you want to keep the right to sue or continue to sue the
Settling Class Defendants on your own about the same issues in the Class Action,
then you must take steps to get out of the Class. This is called excluding
yourself, or is sometimes referred to as opting out of the Class.
     13. How Do I Get out of the Class?
     To exclude yourself from the Class, you must send a letter by mail stating
that you want to be excluded from In re Doral Financial Corp. Securities
Litigation, Master Docket No. 1:05-md-1706- RO. You must include your name,
address, telephone number, your signature, and the number and type of Doral
securities you purchased between March 15, 2000 and August 15, 2006, inclusive,
the number and type of shares sold during this time period, if any, and the
dates of such purchases and sales. You must mail your exclusion request
postmarked no later than ___, 2007, to:
Doral Securities Litigation
Administrator
c/o Gilardi & Co. LLC
P.O. Box 8040
San Rafael, CA 94912-8040
     You cannot exclude yourself on the phone or by e-mail. If you are a
Class Member and ask to be excluded, you are not eligible to get any Settlement
payment, and you cannot object to the Settlement. You will not be legally bound
by anything that happens in this lawsuit.

-10-



--------------------------------------------------------------------------------



 



     14. If I Do Not Exclude Myself, Can I Sue the Settling Defendants for the
Same Thing Later?
     No. Unless you exclude yourself, you give up any right to sue or take part
in any lawsuit in this Court and any other state or federal court, against the
Settling Defendants, for the claims resolved by this Settlement. The claims
resolved by this Settlement are defined in the release within the enclosed claim
form. If you have a pending lawsuit against any of the Settling Defendants,
speak to your lawyer in that case immediately. Remember, the exclusion deadline
is                     , 2007.
     15. If I Exclude Myself, Can I Get Money from This Settlement?
     No. If you exclude yourself, do not send in a claim form to ask for any
money. But, you may sue, continue to sue, or be part of a different lawsuit
against the Settling Defendants.
THE LAWYERS REPRESENTING YOU
     16. Do I Have a Lawyer in This Case?
     The Court asked the law firm of Lerach Coughlin Stoia Geller Rudman &
Robbins LLP to represent you and other Class Members.
     These lawyers are called Lead Counsel. You will not be charged for these
lawyers. If you want to be represented by your own lawyer, you may hire one at
your own expense.
     The Court asked the law firm of Federman & Sherwood to represent Lead
Derivative Plaintiff and current Doral Shareholders in the Derivative Actions.
     17. How Will the Lawyers Be Paid?
     Lead Counsel in the Class Action will ask the Court to approve payment of
attorneys’ fees not to exceed ___% of the Settlement Fund (an average of
$             per share) and for reimbursement of their out-of-pocket expenses
up to $___,000.00, which were advanced in connection with the Class Action. The
fee percentage sought is based on a tiered fee structure negotiated at arm’s
length between Lead Plaintiff and Lead Counsel. The fee structure provides for a
range of 0% to 22%,

-11-



--------------------------------------------------------------------------------



 



depending on the result obtained. The $129 million Settlement Fund yields a
blended fee request of ___%. Lead Derivative Counsel shall seek an award of
attorneys’ fees and expenses from the Derivative Action Settlement Amount. The
Lead Plaintiff and the Named Plaintiffs may also seek reimbursement for their
expenses incurred in connection with their service as representative plaintiffs.
Such sums as may be approved by the Court will be paid from the Settlement Fund.
Class Members are not personally liable for any such fees or expenses.
     The attorneys’ fees and expenses requested will be the only payment to Lead
Counsel and Lead Derivative Counsel for their efforts in achieving this
Settlement and for their risk in undertaking these representations on a wholly
contingent basis. To date, neither Lead Counsel nor Lead Derivative Counsel have
been paid for their services for conducting this litigation on behalf of the
Lead Plaintiff, the Named Plaintiffs, the Class, and the Shareholders nor for
their substantial out-of-pocket expenses. The fees requested will compensate
Lead Counsel and Lead Derivative Counsel for their work in achieving the
Settlement and is well within the range of fees awarded to counsel under similar
circumstances in other cases of this type. The Court may award less than this
amount.
OBJECTING TO THE SETTLEMENT
     You can tell the Court that you don’t agree with the Settlement or some
part of it.

     18. How Do I Tell the Court that I Don’t Like the Settlement?
     If you are a Class Member or a Shareholder, you can object to the
Settlement if you don’t like any part of it. You can give reasons why you think
the Court should not approve it. The Court will consider your views. To object,
you must send a letter saying that you object to the Settlement in In re Doral
Financial Corp. Securities Litigation, Master Docket No. 1:05-md-1706-RO. Be
sure to include your name, address, telephone number, your signature, the number
and type of shares of Doral securities purchased and sold between March 15, 2000
and August 15, 2006, inclusive, or

-12-



--------------------------------------------------------------------------------



 



purchased and held as of March 15, 2000 and the present, and the reasons you
object to the Settlement. Any objection to the Settlement must be mailed to each
of the following, postmarked no later than ___, 2007:
Court:
Clerk of the Court
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 120
New York, NY 10007
Counsel for Lead Plaintiff, Named Plaintiffs and the Class:
LERACH COUGHLIN STOIA GELLER
     RUDMAN & ROBBINS LLP
ELLEN GUSIKOFF STEWART
655 West Broadway, Suite 1900
San Diego, CA 92101
Counsel for Lead Derivative Plaintiff and the Shareholders
FEDERMAN & SHERWOOD
WILLIAM B. FEDERMAN
10205 North Pennsylvania Avenue
Oklahoma City, OK 73120
Counsel on Behalf of Settling Defendants:
CLEARY GOTTLIEB STEEN
     & HAMILTON, LLP
MATTHEW D. SLATER
2000 Pennsylvania Avenue, N.W.
Washington, D.C. 20006
     19. What’s the Difference Between Objecting and Excluding?
     Objecting is simply telling the Court that you don’t like something about
the Settlement. You can object to the Class Action settlement only if you stay
in the Class. You can object to the Derivative Actions settlement only if you
continue to hold your Doral shares. Excluding yourself is

-13-



--------------------------------------------------------------------------------



 



telling the Court that you don’t want to be part of the Class. If you exclude
yourself from the Class, you have no basis to object because the Class Action
settlement no longer affects you.
THE COURT’S SETTLEMENT HEARING
     The Court will hold a hearing to decide whether to approve the Settlement.
You may attend and you may ask to speak, but you don’t have to.
     20. When and Where Will the Court Decide Whether to Approve the Settlement?
     The Court will hold a settlement hearing at ___.m., on ___, 2007, at the
United States District Court, Southern District of New York, before the
Honorable Richard Owen, United States District Judge, at the Daniel Patrick
Moynihan United States Courthouse, 500 Pearl Street, New York, New York, 10007.
At this hearing the Court will consider whether the Settlement is fair,
reasonable, and adequate. If there are objections, the Court will consider them.
Judge Owen will listen to people who have asked to speak at the hearing. The
Court will also consider how much to pay to Lead Counsel and Lead Derivative
Counsel (assuming the Settlement is approved). The Court may decide these issues
at the hearing or take them under consideration. We do not know how long these
decisions will take. The Court may change the date of this hearing without
further notifying you.
     21. Do I Have to Come to the Hearing?
     No. Lead Counsel and Lead Derivative Counsel will answer questions Judge
Owen may have. But, you are welcome to come at your own expense. If you send an
objection, you don’t have to come to Court to talk about it. As long as you
mailed your written objection on time, the Court will consider it. You may also
pay your own lawyer to attend, but it is not necessary.

-14-



--------------------------------------------------------------------------------



 



     22. May I Speak at the Hearing?
     You may ask the Court for permission to speak at the settlement hearing. To
do so, you must send a letter saying that it is your intention to appear in In
re Doral Financial Corp. Securities Litigation, Master Docket
No. 1:05-md-1706-RO. Be sure to include your name, address, telephone number,
your signature, and the number and type of shares of Doral securities purchased
between March 15, 2000 and August 15, 2006, inclusive, or purchased and held as
of March 15, 2000 and the present. Your notice of intention to appear must be
postmarked no later than ___, 2007, and be sent to the Clerk of the Court, Lead
Counsel, Lead Derivative Counsel and Settling Defendants’ counsel, at the
addresses listed in Question 18. You cannot speak at the hearing if you exclude
yourself from the Class.
IF YOU DO NOTHING
     23. What Happens if I Do Nothing at All?
     If you do nothing, you’ll get no money from this Settlement. But, unless
you exclude yourself, you won’t be able to start a lawsuit, continue with a
lawsuit, or be part of any other lawsuit against the Settling Defendants about
the same issues that were or could have been raised in this case, ever again.
GETTING MORE INFORMATION
     24. Are There More Details About the Settlement?
     This Notice summarizes the proposed Settlement. More details are in the
Stipulation and Agreement of Partial Settlement dated April ___, 2007. You can
get a copy of the Stipulation by writing to Rick Nelson, c/o Lerach Coughlin
Stoia Geller Rudman & Robbins LLP, 655 West Broadway, Suite 1900, San Diego, CA
92101, or from the Clerk’s office at the United States District

-15-



--------------------------------------------------------------------------------



 



Court for the Southern District of New York, Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, Room 120, New York, New York 10007, during
regular business hours.
     25. How Do I Get More Information?
     You can call 619/231-1058 or write to Rick Nelson, Lerach Coughlin Stoia
Geller Rudman & Robbins LLP, 655 West Broadway, Suite 1900, San Diego, CA 92101,
or visit the Administrator’s website at www.gilardi.com.
DO NOT TELEPHONE THE COURT REGARDING THIS NOTICE
SPECIAL NOTICE TO NOMINEES
     If you hold any Doral securities purchased between March 15, 2000 and
August 15, 2006, inclusive, or as of March 15, 2000 to the present, as nominee
for a beneficial owner, then, within ten (10) days after you receive this
Notice, you must either: (1) send a copy of this Notice by first class mail to
all such Persons; or (2) provide a list of the names and addresses of such
Persons to the Administrator:
Doral Securities Litigation
Administrator
c/o Gilardi & Co. LLC
P.O. Box 8040
San Rafael, CA 94912-8040
     If you choose to mail the Notice and Proof of Claim yourself, you may
obtain from the Administrator (without cost to you) as many additional copies of
these documents as you will need to complete the mailing.
     Regardless of whether you choose to complete the mailing yourself or elect
to have the mailing performed for you, you may obtain reimbursement for, or
advancement of, reasonable administrative costs actually incurred or expected to
be incurred in connection with forwarding the

-16-



--------------------------------------------------------------------------------



 



Notice and which would not have been incurred but for the obligation to forward
the Notice, upon submission of appropriate documentation to the Administrator.

     
DATED:                     , 2007
  BY ORDER OF THE COURT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-17-



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
  x    
 
       
In re DORAL FINANCIAL CORP.
  :   Master Docket No. 1:05-md-01706-RO
SECURITIES LITIGATION
  :   (Civil Action No. 1:05-cv-04014-RO)
 
  :    
 
  :   CLASS ACTION
This Document Relates To:
  :    
 
  :   SUMMARY NOTICE
ALL ACTIONS.
  :         x   EXHIBIT C



 



--------------------------------------------------------------------------------



 



     
TO:
  ALL PERSONS WHO PURCHASED DORAL FINANCIAL CORP. (“DORAL”) SECURITIES BETWEEN
MARCH 15, 2000 AND AUGUST 15, 2006, INCLUSIVE, AND TO ALL CURRENT DORAL
SHAREHOLDERS

     YOU ARE HEREBY NOTIFIED that pursuant to an Order of the United States
District Court for the Southern District of New York, a hearing will be held on
___, 2007, at ___:___.m., before the Honorable Richard Owen, United States
District Judge Daniel Patrick Moynihan United States Courthouse, 500 Pearl
Street, New York, New York 10007, for the purpose of determining: (1) whether
the proposed Settlement for $130,000,000 in cash plus the adoption of corporate
governance enhancements by Doral should be approved by the Court as fair,
reasonable, and adequate; (2) whether, thereafter, the Class Action and
Derivative Actions should be dismissed with prejudice against the Settling
Defendants as set forth in the Stipulation and Agreement of Partial Settlement
dated April ___, 2007; (3) whether the Plan of Allocation of settlement proceeds
is fair, reasonable, and adequate and therefore should be approved; and (4) the
reasonableness of the applications of Lead Counsel and Lead Derivative Counsel
for the payment of attorneys’ fees and reimbursement of expenses incurred in
connection with the Class Action and Derivative Actions, together with interest
thereon.
     If you purchased Doral securities between March 15, 2000 and August 15,
2006, inclusive, or if you have been a Doral shareholder between March 15, 2000
and the present, your rights may be affected by this Settlement. If you have not
received a detailed Notice of Pendency and Proposed Partial Settlement of Class
and Derivative Actions and a copy of the Proof of Claim and Release form, you
may obtain copies by writing to Doral Securities Litigation, Administrator, c/o
Gilardi & Co. LLC, P.O. Box 8040, San Rafael, CA 94912-8040, or by downloading
this information at www.gilardi.com. If you purchased Doral securities between
March 15, 2000 and August 15, 2006, in order to share in the distribution of the
Net Settlement Fund, you must submit a Proof of Claim and Release form no later
than ___, 2007, establishing that you are entitled to a

-1-



--------------------------------------------------------------------------------



 



recovery. You will be bound by any judgment rendered in the Class Action unless
you request to be excluded, in writing, to the above address, postmarked by ___,
2007.
     Any objection to the Settlement must include your name, address, telephone
number, your signature, the number and type of shares of Doral securities
purchased and sold between March 15, 2000 and August 15, 2006, inclusive, or
purchased and held as of March 15, 2000 and the present, and the reasons you
object to the Settlement, and must be filed with the Court no later than ___,
2007, and received by the following no later than ___, 2007:
LERACH COUGHLIN STOIA GELLER
RUDMAN & ROBBINS LLP
ELLEN GUSIKOFF STEWART
655 West Broadway, Suite 1900
San Diego, California 92101-3301
Counsel for Lead Plaintiff, Named Plaintiffs and the Class
FEDERMAN & SHERWOOD
WILLIAM B. FEDERMAN
10205 North Pennsylvania Avenue
Oklahoma City, OK 73120
Counsel for Lead Derivative Plaintiff and the Shareholders
CLEARY GOTTLIEB STEEN & HAMILTON LLP
MATTHEW D. SLATER
2000 Pennsylvania Ave., N.W.
Washington, D.C. 20006
Counsel on Behalf of Settling Defendants
     PLEASE DO NOT CONTACT THE COURT OR THE CLERK’S OFFICE REGARDING THIS
NOTICE.

             
DATED:
      , 2007   BY ORDER OF THE COURT
 
 
 
      UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-2-



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
  x    
 
       
In re DORAL FINANCIAL CORP.
  :   Master Docket No. 1:05-md-01706-RO
SECURITIES LITIGATION
  :   (Civil Action No. 1:05-cv-04014-RO)
 
  :    
 
  :   CLASS ACTION
This Document Relates To:
  :    
 
  :   PROOF OF CLAIM AND RELEASE
ALL ACTIONS.
  :         x   EXHIBIT D

 



--------------------------------------------------------------------------------



 



I. GENERAL INSTRUCTIONS
     To recover as a member of the Class based on your claims in the action
entitled In re Doral Financial Corp. Securities Litigation, Master Docket
No. 1:05-md-01706-RO (the “Class Action”), you must complete and, on page
___hereof, sign this Proof of Claim and Release. If you fail to file a properly
addressed (as set forth below) Proof of Claim and Release, your claim may be
rejected and you may be precluded from any recovery from the Net Settlement Fund
created in connection with the proposed settlement of the Class Action.
     Submission of this Proof of Claim and Release, however, does not assure
that you will share in the proceeds of the settlement of the Class Action.
     YOU MUST MAIL YOUR COMPLETED AND SIGNED PROOF OF CLAIM AND RELEASE
POSTMARKED ON OR BEFORE ___, 2007, ADDRESSED AS FOLLOWS:
Doral Securities Litigation
Administrator
c/o Gilardi & Co. LLC
P.O. Box 8040
San Rafael, CA 94912-8040
     If you are NOT a member of the Class (as defined in the Notice of Pendency
and Proposed Partial Settlement of Class and Derivative Actions (“Notice”)) DO
NOT submit a Proof of Claim and Release form.
     If you are a member of the Class and you did not timely request exclusion
in connection with the proposed settlement, you are bound by the terms of any
judgment entered in the litigation, including the releases provided therein,
WHETHER OR NOT YOU SUBMIT A PROOF OF CLAIM AND RELEASE FORM.

-1-



--------------------------------------------------------------------------------



 



II. DEFINITIONS
     1. “Settling Class Defendants” means Doral Financial Corporation, Salomon
Levis, David Levis, Sr., Zoila Levis, Ricardo Melendez, Richard F. Bonini, Edgar
M. Cullman, Jr., Mario Levis, Efraim Kier, Harold D. Vicente, John B. Hughes and
Peter A. Hoffman.
     2. “Doral” means Doral Financial Corporation and any of its predecessors,
successors, parents, subsidiaries, divisions or affiliates.
     3. “Non-Settling Defendant” means PricewaterhouseCoopers LLP.
     4. “Released Parties” means Doral, its past, present and future
subsidiaries, divisions, and affiliates, the Individual Defendants, Settling
Derivative Defendants, A. Brean Murray, and David R. Levis, and their respective
immediate family members; (i) the present and former employees, officers and
directors of each of the foregoing; (ii) the present and former attorneys,
accountants, auditors, advisors, trustees, administrators, fiduciaries,
consultants, representatives, insurers, including but not limited to the
Insurers, and agents of each of the foregoing; and (iii) the predecessors,
heirs, successors, and assigns of each of the foregoing (all the foregoing
together, the “Defendant Releasees”), and any Person or entity, which is or was
related to or affiliated with any Defendant Releasee or in which any Defendant
Releasee has or had a controlling interest, and the present and former
employees, officers and directors, attorneys, accountants, auditors, advisors,
trustees, administrators, fiduciaries, consultants, representatives, insurers
and agents of each of them. The Non-Settling Defendant is expressly excluded
from the definition of Released Parties.
     All other capitalized terms shall have the same meanings set forth in the
Stipulation and Agreement of Partial Settlement.
III. CLAIMANT IDENTIFICATION
     If you purchased Doral securities and held the certificate(s) in your name,
you are the beneficial purchaser as well as the record purchaser. If, however,
you purchased Doral securities

-2-



--------------------------------------------------------------------------------



 



and the certificate(s) were registered in the name of a third party, such as a
nominee or brokerage firm, you are the beneficial purchaser and the third party
is the record purchaser.
     Use Part I of this form entitled “Claimant Identification” to identify each
purchaser of record (“nominee”), if different from the beneficial purchaser of
Doral securities which forms the basis of this claim. THIS CLAIM MUST BE FILED
BY THE ACTUAL BENEFICIAL PURCHASER OR PURCHASERS, OR THE LEGAL REPRESENTATIVE OF
SUCH PURCHASER OR PURCHASERS, OF THE DORAL SECURITIES UPON WHICH THIS CLAIM IS
BASED.
     All joint purchasers must sign this claim. Executors, administrators,
guardians, conservators and trustees must complete and sign this claim on behalf
of persons represented by them and their authority must accompany this claim and
their titles or capacities must be stated. The Social Security (or taxpayer
identification) number and telephone number of the beneficial owner may be used
in verifying the claim. Failure to provide the foregoing information could delay
verification of your claim or result in rejection of the claim.
IV. CLAIM FORM
     Use Part II of this form entitled “Schedule of Transactions in Doral
Securities” to supply all required details of your transaction(s) in Doral
securities If you need more space or additional schedules, attach separate
sheets giving all of the required information in substantially the same form.
Sign and print or type your name on each additional sheet.
     On the schedules, provide all of the requested information with respect to
all of your purchases and all of your sales of Doral securities which took place
at any time between March 15, 2000 and August 15, 2006, inclusive (the
“Class Period”), whether such transactions resulted in a profit or a loss. You
must also provide all of the requested information with respect to all of the
Doral securities you held at the beginning of trading on March 15, 2000, and at
the close of trading on August 15, 2006. Failure to report all such transactions
may result in the rejection of your claim.

-3-



--------------------------------------------------------------------------------



 



     List each transaction in the Class Period separately and in chronological
order, by trade date, beginning with the earliest. You must accurately provide
the month, day and year of each transaction you list.
     The date of covering a “short sale” is deemed to be the date of purchase of
Doral securities. The date of a “short sale” is deemed to be the date of sale of
Doral securities.
     Copies of broker confirmations or other documentation of your transactions
in Doral securities should be attached to your claim. Failure to provide this
documentation could delay verification of your claim or result in rejection of
your claim.

-4-



--------------------------------------------------------------------------------



 



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re Doral Financial Corp. Securities Litigation.
Master Docket No. 1:05-md-1706-RO
PROOF OF CLAIM AND RELEASE
Must be Postmarked No Later Than:
______________, 2007
Please Type or Print
PART I: CLAIMANT IDENTIFICATION
 
Beneficial Owner’s Name (First, Middle, Last)
 
Street Address

     
 
   
City
  State or Province
 
   
 
   
Zip Code or Postal Code
  Country

                  Individual
 
       
Social Security Number or
      Corporation/Other
 
       
Taxpayer Identification Number
       

     
 
   
Area Code
  Telephone Number (work)
 
   
 
   
Area Code
  Telephone Number (home)

 
Record Owner’s Name (if different from beneficial owner listed above)

-5-



--------------------------------------------------------------------------------



 



PART II: SCHEDULE OF TRANSACTIONS IN DORAL SECURITIES

  A.   Number of and type of shares of Doral securities held at the beginning of
trading on March 15, 2000: ___     B.   Purchases (March 15, 2000 — August 15,
2006, inclusive) of Doral securities:

              Trade Date   Number of Shares   Total Purchase     Mo. Day Year  
Purchased   Price   Type of Security  
1.___
  1.___   1.___    
2.___
  2.___   2.___    
3.___
  3.___   3.___    

IMPORTANT: Identify by number listed above all purchases in which you covered a
“short sale”: ___

  C.   Sales (March 15, 2000 — August 15, 2006, inclusive) of Doral Securities:

              Trade Date   Number of Shares         Mo. Day Year   Sold   Total
Sales Price   Type of Security  
1.___
  1.___   1.___    
2.___
  2.___   2.___    
3.___
  3.___   3.___    

  D.   Number and type of shares of Doral securities held at close of trading on
August 15, 2006: ___

     If you require additional space, attach extra schedules in the same format
as above. Sign and print your name on each additional page.
     YOU MUST READ THE RELEASE AND YOUR SIGNATURE ON PAGE ___WILL CONSTITUTE
YOUR ACKNOWLEDGMENT OF THE RELEASE.

-6-



--------------------------------------------------------------------------------



 



V. SUBMISSION TO JURISDICTION OF COURT AND ACKNOWLEDGMENTS
     I (We) submit this Proof of Claim and Release under the terms of the
Stipulation of and Agreement of Partial Settlement described in the Notice. I
(We) also submit to the jurisdiction of the United States District Court for the
Southern District of New York, with respect to my (our) claim as a Class Member
and for purposes of enforcing the release set forth herein. I (We) further
acknowledge that I am (we are) bound by and subject to the terms of any judgment
that may be entered in the litigation. I (We) agree to furnish additional
information to the Administrator to support this claim (including transactions
in other Doral securities such as options) if requested to do so. I (We) have
not submitted any other claim covering the same purchases or sales of Doral
securities during the Class Period and know of no other person having done so on
my (our) behalf.
VI. RELEASE
     I (We) hereby acknowledge full and complete satisfaction of, and do hereby
fully, finally and forever settle, release and discharge from the Released
Claims each and all of the Released Parties.
     “Released Claims” shall collectively mean all Claims asserted by or that
could have been asserted by or on behalf of Plaintiffs, any Class Member, any
Shareholder, or Doral, including, but not limited to, in the Class Action or
Derivative Actions, against the Defendant Released Parties, including without
limitation (i) all Claims directly or indirectly arising out of or relating to
investments (including, but not limited to, purchases, sales, exercises, and
decisions to hold), held at any time, or from time to time, during the
Class Period in securities issued by Doral and/or in options or derivative
investments (to the extent issued by or on behalf of Doral) based in whole or in
part on the value of securities issued by Doral; and (ii) all Claims arising out
of or relating to any statements made or issued during the Class Period by any
of the Defendant Released Parties concerning Doral, or which arise out of or
relate in any way to any disclosures, registration

-7-



--------------------------------------------------------------------------------



 



statements or other statements by Doral, or by any of the Defendant Released
Parties concerning Doral.
     “Unknown Claims” means any and all Claims and any and all facts relating to
such Claims that any Lead Plaintiff, Named Plaintiff, Class Member, Lead
Derivative Plaintiff or Shareholder does not know of or suspect to exist in his,
her, or its favor at the time of the release of the Defendant Released Parties
which, if known by him, her or it, might have affected his, her or its
Settlement with and release of the Defendant Released Parties, or might have
affected his, her or its decision not to object to this Settlement, or not to
exclude himself, herself, or itself from the Class, and without regard to the
subsequent discovery or existence of such different or additional facts.
     With respect to any and all Released Claims, the Parties stipulate and
agree that, upon the Effective Date, the Lead Plaintiff, Named Plaintiffs, Lead
Derivative Plaintiff and Shareholders shall expressly waive, and each of the
Class Members shall be deemed to have, and by operation of the Judgment shall
have, expressly waived, the provisions, rights and benefits of California Civil
Code §1542 and any provisions, rights and benefits conferred by any law of any
state or territory of the United States or principle of common law which is
similar, comparable or equivalent to California Code §1542 which provides:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
The Lead Plaintiff, Named Plaintiffs, Class Members, Lead Derivative Plaintiff
and Shareholders may hereafter discover facts in addition to or different from
those that any of them now knows or believes to be true with respect to the
subject matter of the Released Claims; however, each Lead Plaintiff, Named
Plaintiff, and Lead Derivative Plaintiff shall expressly waive, and each Class
Member and Shareholder upon the Effective Date, shall be deemed to have, and by
operation of the

-8-



--------------------------------------------------------------------------------



 



Judgment shall have, fully, finally, and forever settled and released any and
all Released Claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed, upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, reckless, intentional, with or without malice, or a breach of any
duty, law or rule, without regard to the subsequent discovery or existence of
such different or additional facts. The Lead Plaintiff, Named Plaintiffs and
Lead Derivative Plaintiff acknowledge, and the Class Members and Shareholders
shall be deemed by operation of the Judgment to have acknowledged, that the
foregoing waiver was separately bargained for and a key element of the
Settlement of which this release is a part.
     This release shall be of no force or effect unless and until the Court
approves the Stipulation and Agreement of Partial Settlement and the Stipulation
becomes effective on the Effective Date (as defined in the Stipulation). I (We)
hereby warrant and represent that I (we) have not assigned or transferred or
purported to assign or transfer, voluntarily or involuntarily, any matter
released pursuant to this release or any other part or portion thereof.
     I (We) hereby warrant and represent that I (we) have included information
about all of my (our) transactions in Doral securities which occurred during the
Class Period as well as the number of shares of Doral securities held by me
(us) at the beginning of trading on March 15, 2000, and at the close of trading
on August 15, 2006.
     I (We) certify that I am (we are) not subject to backup withholding under
the provisions of Section 3406(a)(1)(C) of the Internal Revenue Code.

-9-



--------------------------------------------------------------------------------



 



     Note: If you have been notified by the Internal Revenue Service that you
are subject to backup withholding, please strike out the language that you are
not subject to backup withholding in the certification above.
     I declare under penalty of perjury under the laws of the United States of
America that the foregoing information supplied by the undersigned is true and
correct.

                 
 
  Executed this       day of    
 
               
 
              (Month/Year)

     
in
   
 
   
 
  (City)                                                    
                                                              (State/Country)

     
 
   
 
  (Sign your name here)
 
   
 
   
 
  (Type or print your name here)
 
   
 
   
 
  (Capacity of person(s) signing, e.g., Beneficial Purchaser, Executor or
Administrator)

ACCURATE CLAIMS PROCESSING TAKES A
SIGNIFICANT AMOUNT OF TIME.
THANK YOU FOR YOUR PATIENCE.

Reminder Checklist:

  1.   Please sign the above release and declaration.     2.   Remember to
attach supporting documentation, if available.     3.   Do not send original
stock certificates.     4.   Keep a copy of your claim form for your records.  
  5.   If you desire an acknowledgment of receipt of your claim form, please
send it Certified Mail, Return Receipt Requested.     6.   If you move, please
send us your new address.

-10-



--------------------------------------------------------------------------------



 



EXHIBIT E
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

         
 
  X              
 
  :    
 
  :    
IN RE DORAL FINANCIAL CORPORATION SECURITIES
  :    
LITIGATION
  :
:   05 MD 1706 (RO)
This Document Relates to ALL ACTIONS, including:
  :    
 
  :    
Consolidated Class Action Complaint (05-md-1706;
  :    
05-cv-4014; 05-cv-4026; 05-cv-4074; 05-cv-4077;
  :    
05-cv-4087; 05-cv-4098; 05-cv-4113; 05-cv-4141;
  :    
05-cv-4233; 05-cv-4250; 05-cv-4294; 05-cv-4413;
  :    
05-cv-4973; 05-cv-5212; 05-cv-5213; 05-cv-9298;
  :    
05-cv-9299; 05-cv-5565);
  :    
 
  :    
Gavov v. Levis, 05-cv-5248;
  :    
 
  :    
Freeborn v. Levis, 05-cv-5250;
  :    
 
  :    
Rosenbaum Capital, LLC v. Levis, 05-cv-5486;
  :    
 
  :    
Corwin v. Levis, 06-cv-7711;
  :    
 
  :    
Fox v. Levis, 07-cv-3252; and
  :    
 
  :    
Jordan v. Doral Financial Corp, 05-cv-8882.
  :    
 
  X              

[PROPOSED]
JUDGMENT DISMISSING CLAIMS AGAINST THE SETTLING DEFENDANTS

 



--------------------------------------------------------------------------------



 



OWEN, D. J.,
     This matter having come before the Court for hearing pursuant to the
Court’s Preliminary Approval Order dated ___, 2007, on the application of the
Parties for approval of the Settlement set forth in the Stipulation and
Agreement of Partial Settlement, dated April 27, 2007 (the “Stipulation”), and
due and adequate notice having been given to the Class and the Shareholders as
required in the Preliminary Approval Order, and the Court having considered all
papers filed and proceedings had herein and otherwise being fully informed in
the premises and good cause appearing therefor;
     NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
     1. This Order incorporates by reference the definitions in the Stipulation,
and, except where stated otherwise, all capitalized terms used herein have the
same meanings as set forth in the Stipulation.
     2. This Court has jurisdiction over the subject matter of the Class Action
and the Derivative Actions and over all members of the Class and all
Shareholders.
     3. The notice given to the Class and the Shareholders of the proposed
Settlement and the other matters set forth in the Stipulation was the best
notice practicable under the circumstances, including individual notice to all
members of the Class and all Shareholders who could be identified through
reasonable effort. Said notice provided due and adequate notice of these
proceedings and of the matters set forth in the Stipulation, including the
proposed Settlement, to all persons entitled to such notice, and said notice
fully satisfied the requirements of Rules 23 (“Rule 23”) and 23.1 (“Rule 23.1”)
of the Federal Rules of Civil Procedure, and due process. Members of the Class
and Shareholders have been offered a full opportunity to object to the proposed
Settlement and to participate in the hearing thereon. Thus, it is hereby

 



--------------------------------------------------------------------------------



 



determined that all members of the Class who did not elect to exclude themselves
by proper written communication postmarked or delivered by hand to the
Administrator on or before ___, 2007, as required per the Notice, Summary Notice
(each as defined in the Preliminary Approval Order) and the Preliminary Approval
Order, and all Shareholders, are bound by this Judgment.
     4. The Settlement is approved as fair, reasonable and adequate, within the
meaning of Rule 23 and Rule 23.1, and in the best interests of the Class and the
Shareholders. The Parties are directed to consummate the Settlement in
accordance with the terms and provisions of the Stipulation.
     5. The Court reaffirms, solely for the purposes of the Stipulation and
Settlement, that all elements for maintenance of the Class Action as a Rule 23
class action have been met, and the Court confirms certification of the Class
solely for the purposes of the Stipulation and Settlement. Specifically: the
Class is ascertainable; the Class satisfies the numerosity requirement of Rule
23(a)(1); there are common issues of fact and law sufficient to satisfy
Rule 23(a)(2); the claims of the Lead Plaintiff and Named Plaintiffs are typical
of the claims of absent members of the Class, satisfying Rule 23(a)(3); the Lead
Plaintiff and Named Plaintiffs are adequate representatives of the Class,
satisfying Rule 23(a)(4); common issues predominate over individual issues,
satisfying Rule 23(b)(3); and class action treatment is a superior method of
proceeding in this matter, satisfying Rule 23(b)(3).
     6. The Court finds that the Complaint and Lead Derivative Action were
filed, and the actions in support thereof were taken, on a good faith basis in
accordance with Section 21D(c)(1) of the Private Securities Litigation Reform
Act of 1995 based upon all publicly available information, and all Parties and
their counsel satisfied the requirements of

2



--------------------------------------------------------------------------------



 



Rule 11 of the Federal Rules of Civil Procedure throughout the course of the
litigation and as to each and every paper filed in the Class Action and the
Derivative Actions.
     7. The Class Action, the Complaint, the Lead Derivative Action, the Lead
Derivative Complaint, the Derivative Actions, and the claims asserted therein by
Class Members or Shareholders are hereby dismissed as against the Settling
Defendants, A. Brean Murray, and David R. Levis in their entirety on the merits
and with prejudice, in full and final discharge of any and all Claims which were
or could have been asserted therein, as against the Settling Defendants, A.
Brean Murray, and David R. Levis, without fees or costs.
     8. The Lead Plaintiff, the Named Plaintiffs, Lead Derivative Plaintiff, the
Shareholders, and all Class Members are hereby permanently barred and enjoined
from instituting, commencing or prosecuting, either directly or in any other
capacity, in the Class Action or Derivative Actions or any other action or
proceeding, including in any federal or state court, or in any other court,
arbitration proceeding, administrative proceeding, or other tribunal or forum in
the United States or elsewhere, any Released Claim against any of the Defendant
Released Parties, regardless of whether any such Lead Plaintiff, Named
Plaintiff, Lead Derivative Plaintiff, Shareholder, and/or Class Member ever
seeks or obtains any distribution from the Settlement Fund by any means,
including, without limitation, by submitting a Proof of Claim and Release form.
     9. The Settling Defendants are hereby permanently barred and enjoined from
instituting, commencing or prosecuting, in the Class Action or Derivative
Actions or any other action or proceeding, including in any federal or state
court, or in any other court, arbitration proceeding, administrative proceeding,
or other tribunal or forum in the United States or

3



--------------------------------------------------------------------------------



 



elsewhere, any Claims against the Plaintiff Releasees relating to the
institution or prosecution of the Class Action or Lead Derivative Action.
     10. The Released Claims against each and all of the Released Parties shall
be fully, finally and forever released, relinquished, discharged and dismissed
with prejudice and on the merits, without costs to any party, upon entry of this
Judgment.
     11. The Non-Settling Defendant, and any other Person currently or later
named as a defendant in the Class Action or Derivative Actions (including,
without limitation, any other Settling Defendant), are hereby permanently
barred, enjoined, and restrained from commencing, prosecuting, or asserting any
Claim for indemnity or contribution against the Defendant Released Parties (or
any other Claim against the Defendant Released Parties where the injury consists
of actual or threatened Claims by or liability to the Plaintiffs, or any
settlement payment to any Plaintiff), based upon the Released Claims, whether as
claims, cross-claims, counterclaims, third-party claims or otherwise, whether or
not asserted in the Complaint, and whether asserted in this Court, in any
federal or state court, or in any other court, arbitration proceeding,
administrative agency, or other tribunal or forum in the United States or
elsewhere. Each such barred Person other than a Settling Defendant shall be
entitled to a judgment credit in an amount equal to the amount permitted under
applicable law.
     12. The Settling Defendants are hereby permanently barred, enjoined, and
restrained from commencing, prosecuting, or asserting against the Non-Settling
Defendant or any other Person currently or later named as a defendant in the
Class Action or Derivative Actions (including, without limitation, any other
Settling Defendant) any Claim for indemnity or contribution (or any other Claim
where the injuries to the Settling Defendants are actual or threatened Claims by
or liabilities to the Plaintiffs, or any settlement which the Settling

4



--------------------------------------------------------------------------------



 



Defendants are obligated to pay or agree to pay to a Plaintiff) based upon the
Released Claims, whether as claims, cross-claims, counterclaims, third-party
claims or otherwise, whether or not asserted in the Complaint, and whether
asserted in this Court, in any federal or state court, or in any other court,
arbitration proceeding, administrative agency, or other tribunal or forum in the
United States or elsewhere.
     13. Neither the Stipulation, this Judgment nor the Settlement, nor any act
performed or document executed pursuant to or in furtherance of the Stipulation
or the Settlement: (i) is or may be deemed to be or may be used as an admission
or evidence of the validity of any Released Claim or of any wrongdoing or
liability of the Settling Defendants; or (ii) is or may be deemed to be or may
be used as an admission or evidence of any liability, fault or omission of the
Settling Defendants in any civil, criminal or administrative proceeding in any
court, arbitration proceeding, administrative agency or other forum or tribunal,
other than in such proceedings as may be necessary to consummate or enforce the
Stipulation, the Settlement or this Judgment.
     14. Without affecting the finality of this Judgment in any way, this Court
retains continuing and exclusive jurisdiction over the Parties for all matters
relating to this Class Action and the Derivative Actions, including (a) the
implementation of the Settlement; (b) any distributions from the Settlement
Fund, including interest earned thereon; and (c) all further proceedings
concerning the administration, consummation and enforcement of the Stipulation,
the Settlement and this Judgment.
     15. The finality of this Judgment shall not be affected, in any manner, by
rulings the Court may make concerning the Plan of Allocation and/or Lead
Counsel’s or Lead Derivative Counsel’s applications for an award of attorneys’
fees and expenses. The Settling Defendants shall have no obligation to pay the
Settlement Fund into the Settlement Accounts except as

5



--------------------------------------------------------------------------------



 



specifically provided in paragraphs 9 and 10 of the Stipulation, and there shall
be no distribution of any of the Net Settlement Fund to any Class Member until a
Plan of Allocation is finally approved and is affirmed on appeal and/or is no
longer subject to review by appeal or certiorari, and the time for any petition
for rehearing, appeal, or review, by certiorari or otherwise, has expired.
     16. In the event that the Effective Date does not occur, this Judgment
shall be rendered null and void and shall be vacated nunc pro tunc, and the
provisions of paragraphs 30 and 31 of the Stipulation shall apply.
     17. The Court finds that Lead Plaintiff, Named Plaintiffs and Lead Counsel
adequately represented the Class for purposes of negotiating, entering into, and
implementing the Settlement.
     18. This Judgment is a final judgment in the Class Action and Derivative
Actions as to all claims among the Parties. This Court finds that there is no
just reason for delay in the entry of this Judgment and immediate entry by the
Clerk of the Court is expressly directed pursuant to Rule 54(b) of the Federal
Rules of Civil Procedure.
     19. Nothing in this Judgment shall preclude any action to enforce the terms
of the Stipulation or this Judgment.
     20. Nothing in this Judgment shall release any Claims of the Plaintiffs
against the Non-Settling Defendant.

6



--------------------------------------------------------------------------------



 



     21. Without further order of the Court, the Parties may agree to reasonable
extensions of time to carry out any of the provisions of the Stipulation.
SO ORDERED:

Dated:                                , 2007
New York, New York

     
 
   
 
                      Richard Owen
                    United States District Judge

7